 



EXHIBIT 10.1
ASSET EXCHANGE AGREEMENT
     THIS ASSET EXCHANGE AGREEMENT (this “Agreement”), is dated as of the 1st
day of April, 2006, among TRIPLE CROWN MEDIA, INC., a Delaware corporation
(“Triple”), GRAY PUBLISHING, LLC, a Delaware limited liability company and a
wholly owned subsidiary of Triple (“Triple Sub”), and COMMUNITY FIRST HOLDINGS,
INC., a Delaware corporation (“Holdings”).
BACKGROUND STATEMENT
     The Triple Sub is the owner and publisher of the newspapers and related
publications set forth on Schedule I attached hereto and made a part hereof (the
“Triple Newspapers”). Holdings is the owner and publisher of the newspapers and
related publications set forth on Schedule II attached hereto and made a part
hereof (the “Holdings Newspapers”). Holdings desires to exchange all of the
Holdings Acquired Assets (as hereinafter defined) for the Triple Sub Acquired
Assets (as hereinafter defined), and Triple Sub desires to exchange all of the
Triple Sub Acquired Assets for the Holdings Acquired Assets, upon the terms and
subject to the conditions set forth in this Agreement.
     The definitions of certain capitalized terms used herein are set forth in
Exhibit A hereto.
     Accordingly, in consideration of the premises and of the respective
covenants and agreements contained herein, the parties hereto hereby agree as
follows:
ARTICLE 1
PURCHASE AND SALE OF ACQUIRED ASSETS
     1.1 Exchange of Assets. Subject to the terms and conditions set forth
herein, at the Closing, Holdings shall transfer, assign and convey to Triple Sub
(or one or more Affiliates of Triple Sub as designated by Triple) and Triple Sub
(or one or more Affiliates of Triple Sub as designated by Triple) shall acquire
from Holdings all of Holdings’ right, title and interest in and to the Holdings
Acquired Assets, and in exchange thereof, Triple Sub shall transfer, assign and
convey to Holdings and Holdings shall acquire from Triple Sub all of Triple
Sub’s right, title and interest in and to the Triple Sub Acquired Assets.
     1.2 Acquired Assets.
     (a) As used herein, “Triple Sub Acquired Assets” shall mean all of the
assets, properties, rights, interests and claims (other than Triple Sub Excluded
Assets), that are used or held for use primarily in connection with the Triple
Sub Business and the operation of the Triple Sub Newspapers. The Triple Sub
Acquired Assets referred to above include, without limitation, the following
assets (other than Triple Sub Excluded Assets):
     (i) the Triple Sub Equipment and Triple Sub Motor Vehicles;

 



--------------------------------------------------------------------------------



 



     (ii) all inventory of the Triple Sub Business, including, without
limitation, newsprint, packaging materials and supplies;
     (iii) the Triple Sub Intangible Property, including, but not limited to,
the tradenames and mastheads of the Triple Newspapers and all derivations
thereof;
     (iv) all contracts, leases, licenses and other agreements (whether written
or oral) to which Triple Sub is a party, and relating primarily to the Triple
Sub Business (the “Triple Sub Contracts”);
     (v) all licenses, permits or other governmental authorizations (the “Triple
Sub Permits”) relating primarily to the Triple Sub Business or the Triple Sub
Acquired Assets;
     (vi) the Triple Sub Records;
     (vii) all prepaid expenses (excluding prepaid insurance) relating primarily
to the Triple Sub Business;
     (viii) all warranties and guarantees received from vendors, suppliers or
manufacturers (the “Triple Sub Warranties”) relating primarily to the Triple Sub
Acquired Assets;
     (ix) all customer, sampling and marketing lists relating primarily to the
Triple Sub Business;
     (x) the Triple Sub Real Property;
     (xi) all accounts receivable of the Triple Sub Business; and
     (xii) all promotional material used primarily in the Triple Sub Business.
     (b) As used herein, “Holdings Acquired Assets” shall mean all of the
assets, properties, rights, interests and claims (other than Holdings Excluded
Assets), that are used or held for use primarily in connection with the Holdings
Business and the operation of the Holdings Newspapers. The Holdings Acquired
Assets referred to above include, without limitation, the following assets
(other than Holdings Excluded Assets):
     (i) the Holdings Equipment and Holdings Motor Vehicles;
     (ii) all inventory of the Holdings Business, including, without limitation,
newsprint, packaging materials and supplies;
     (iii) the Holdings Intangible Property, including, but not limited to, the
tradenames and mastheads of the Holdings Newspapers and all derivations thereof;

2



--------------------------------------------------------------------------------



 



     (iv) all contracts, leases, licenses and other agreements (whether written
or oral) relating to the Holdings Business to which Holdings is a party, and
relating primarily to the Holdings Business (the “Holdings Contracts”);
     (v) all licenses, permits or other governmental authorizations (the
“Holdings Permits”) relating primarily to the Holdings Business or the Holdings
Acquired Assets;
     (vi) the Holdings Records;
     (vii) all prepaid expenses (excluding prepaid insurance) relating primarily
to the Holdings Business;
     (viii) all warranties and guarantees received from vendors, suppliers or
manufacturers (the “Holdings Warranties”) relating primarily to the Holdings
Acquired Assets;
     (ix) all customer, sampling and marketing lists relating primarily to the
Holdings Business;
     (x) the Holdings Real Property;
     (xi) all accounts receivable of the Holdings Business; and
     (xii) all promotional material used primarily in the Holdings Business.
     1.3 Excluded Assets.
     (a) The following assets (“Triple Sub Excluded Assets”) are not included in
the Triple Sub Acquired Assets, and Triple Sub shall not transfer, assign or
convey to Holdings and Holdings shall not acquire from Triple Sub the following
assets:
     (i) corporate minute books, seals, stock records and other corporate
documentation of Triple Sub;
     (ii) all tax returns, reports, forms and other tax records pertaining to
Triple Sub or Triple Sub’s operations prior to the date of Closing
(collectively, “Triple Sub Tax Records”);
     (iii) any intercompany debt owing to Triple Sub including all interest
thereon and all other intercompany agreements;
     (iv) the name “Triple” or “Gray” or any trade names, trademarks,
identifying logos or service marks employing the words “Triple” or “Gray” or any
part or variation thereof or any confusingly similar trade name, trademark or
logo (collectively, the “Triple Group Trademarks and Logos”);

3



--------------------------------------------------------------------------------



 



     (v) any rights or claims of Triple Sub or any of its Affiliates related to
or contingent on the satisfaction of Triple Sub Retained Liabilities or Triple
Sub Excluded Assets;
     (vi) all insurance policies and binders owned or held by Triple Sub or any
of its Affiliates and claims with respect thereto;
     (vii) all rights and claims which Triple Sub or any of its Affiliates may
have for refund or credit with respect to Income Taxes (including estimated
Income Taxes);
     (viii) any claim, right or obligation owing to Triple Sub from any of its
Affiliates, including, without limitation, on account of any inter- or
intra-company indebtedness;
     (ix) any corporate allocations to health and welfare, and property and
casualty insurance, including, without limitation, prepaid insurance expenses,
pension expenses and workers’ compensation expenses;
     (x) any assets of a Triple or Triple Sub Benefit Plan, except as expressly
provided in Section 10.1;
     (xi) the items referred to in the proviso to the definition of Triple Sub
Records;
     (xii) all rights of Triple or Triple Sub under (i) this Agreement, (ii) all
documents and analyses prepared by Triple Sub or any of its Affiliates for
internal evaluation purposes in connection with the sale of the Triple
Newspapers and the Triple Sub Business, and (iii) any Ancillary Instrument;
     (xiii) the items referred to in Section 1.3 of the Triple Sub Disclosure
Letter; and
     (xiv) cash in bank accounts and other investment accounts and cash
equivalents, including, but not limited to, investments securities as of
Closing.
     (b) The following assets (“Holdings Excluded Assets”) are not included in
the Holdings Acquired Assets and Holdings shall not transfer, assign or convey
to Triple Sub and Triple Sub shall not acquire from Holdings the following
assets:
     (i) corporate minute books, seals, stock records and other corporate
documentation of Holdings;
     (ii) all tax returns, reports, forms and other tax records pertaining to
Holdings or Holdings’ operations prior to the date of Closing (collectively,
“Holdings Tax Records”);
     (iii) any intercompany debt owing to Holdings including all interest
thereon and all other intercompany agreements;

4



--------------------------------------------------------------------------------



 



     (iv) the name “Community First Holdings”, “Newspaper Holdings” or
“Community Newspaper Holdings” or any trade names, trademarks, identifying logos
or service marks employing the words “Community First Holdings”, “Community
Newspaper Holdings” or “Newspaper Holdings” or any part or variation thereof or
any confusingly similar trade name, trademark or logo (collectively, the
“Holdings Trademarks and Logos”);
     (v) any rights or claims of Holdings or any of its Affiliates related to or
contingent on the satisfaction of Holdings Retained Liabilities or Holdings
Excluded Assets;
     (vi) all insurance policies and binders owned or held by Holdings or any of
its Affiliates and claims with respect thereto;
     (vii) all rights and claims which Holdings or any of its Affiliates may
have for refund or credit with respect to Income Taxes (including estimated
Income Taxes);
     (viii) any claim, right or obligation owing to Holdings from any of its
Affiliates, including, without limitation, on account of any inter- or
intra-company indebtedness;
     (ix) any corporate allocations to health and welfare, and property and
casualty insurance, including, without limitation, prepaid insurance expenses,
pension expenses and workers’ compensation expenses;
     (x) any assets of a Holdings Benefit Plan, except as expressly provided in
Section 10.2;
     (xi) the items referred to in the proviso to the definition of Holdings
Records;
     (xii) all rights of Holdings under (i) this Agreement, (ii) all documents
and analyses prepared by Holdings or any of its Affiliates for internal
evaluation purposes in connection with the sale of the Holdings Newspapers and
the Holdings Business, and (iii) any Ancillary Instrument;
     (xiii) any contract, agreement or other arrangement with the Retirement
System of Alabama or any of its Affiliates;
     (xiv) cash in bank accounts and other investment accounts and cash
equivalents, including, but not limited to, investment securities as of Closing;
and
     (xv) the contracts, leases, licenses and other agreements (whether written
or oral) listed in Section 1.3 of the Holdings Disclosure letter (collectively,
the “Holdings Excluded Contracts”).

5



--------------------------------------------------------------------------------



 



     1.4 Assumed Liabilities.
     (a) Subject to the terms and conditions set forth herein, at the Closing,
Holdings shall assume and be liable and otherwise responsible for the following
liabilities and obligations of Triple Sub:
     (i) the liabilities and obligations of Triple Sub under the Triple Sub
Contracts to the extent arising from and after the Closing (other than
liabilities and obligations relating to pre-closing breaches);
     (ii) all current liabilities of Triple Sub as of the Closing Date to the
extent such liabilities are reflected on the Triple Sub Balance Sheet (as
defined in Section 3.6(a)) or incurred after January 31, 2006 and which in each
case are included in the computation of Triple Sub Net Working Capital; and
     (iii) the liabilities and obligations of Triple Sub relating to the Triple
Sub Transferred Employees expressly assumed by Holdings pursuant to Article 10
(all of the foregoing are referred to herein collectively as the “Triple Sub
Assumed Liabilities”);
provided, however, that Triple Sub Assumed Liabilities shall not include, among
others, (u) except to the extent included in the Triple Sub Net Working Capital
pursuant to clause (ii) above, any liability or obligation under any Triple Sub
Contract required by the terms thereof to be discharged prior to the Closing
Date, (v) any liability or obligation incurred in violation of the provisions of
this Agreement, (w) any liability or obligation arising out of a breach or
default by Triple Sub or Triple prior to the Closing (including an event that
with the passage of time or the giving of notice, or both, would become such a
breach or default) under any Triple Sub Contract, (x) any liability for Taxes of
Triple Sub except as expressly provided herein, (y) any liability for
post-retirement welfare, medical or life insurance benefits, (z) any
Indebtedness of Triple or of Triple Sub and any obligation or liability relating
thereto, (uu) except as provided in Section 10.3, any liability or obligation
relating to costs and expenses incurred by Triple or Triple Sub in connection
with the sale of the Triple Sub Acquired Assets or the Triple Sub Business,
(vv) any liability or obligation of Triple or Triple Sub under this Agreement,
(ww) any liability or obligation of Triple or Triple Sub owing to any of its
Affiliates, including, but not limited to, management fees, (xx) any liability
or obligation of any current or former Affiliates of Triple or Triple Sub for
which Triple or Triple Sub is liable as a member of a consolidated group,
controlled group or affiliated group or otherwise, (yy) except as provided for
in Article 10, any liability or obligation of Triple or Triple Sub relating to
the termination by Triple or Triple Sub at or prior to the Closing of any of its
employees, (zz) any liability under any employment, severance, retention or
termination agreement with any employee of Triple Sub relating to circumstances
occurring prior to the Closing or any liability of Triple Sub arising out of or
relating to any employee grievance related to circumstances occurring prior to
the Closing whether or not the affected employees are hired by Holdings or
(aa) any liability of Triple Sub to any shareholder or to any Affiliate related
to circumstances occuring prior to the Closing.
     (b) Subject to the terms and conditions set forth herein, at the Closing,
Triple Sub shall assume and be liable and otherwise responsible for the
following liabilities and obligations of the Holdings:

6



--------------------------------------------------------------------------------



 



     (i) the liabilities and obligations of the Holdings Newspapers, under the
Holdings Contracts to the extent arising from and after the Closing (other than
liabilities and obligations relating to pre-closing breaches);
     (ii) all current liabilities of the Holdings Newspapers as of the Closing
Date to the extent such liabilities are reflected on the Holdings Balance Sheets
(as defined in Section 4.6(a)) or incurred after January 31, 2006 and which in
each case are included in the computation of Holdings Net Working Capital; and
     (iii) the liabilities and obligations of Holdings relating to the Holdings
Transferred Employees expressly assumed by Triple Sub pursuant to Article 10
(all of the foregoing are referred to herein collectively as the “Holdings
Assumed Liabilities”);
provided however, that Holdings Assumed Liabilities shall not include, among
others, (u) except to the extent included in the Holdings Net Working Capital
pursuant to clause (ii) above, any liability or obligation under any Holdings
Contract required by the terms thereof to be discharged prior to the Closing
Date, (v) any liability or obligation incurred in violation of the provisions of
this Agreement, (w) any liability or obligation arising out of a breach or
default by Holdings prior to the Closing (including an event that with the
passage of time or the giving of notice, or both, would become such a breach or
default) under any Holdings Contract, (x) any liability for Taxes of Holdings,
except as expressly provided herein, (y) any liability for post-retirement
welfare, medical or life insurance benefits, (z) any Indebtedness of Holdings
and any obligation or liability relating thereto including, but not limited to,
any debt, obligation, indebtedness or other liability to Retirement System of
Alabama or any of its Affiliates, (uu) except as provided in Section 10.3, any
liability or obligation relating to costs and expenses incurred by Holdings in
connection with the sale of the Holdings Acquired Assets or the Holdings
Business, (vv) any liability or obligation of Holdings under this Agreement,
(ww) any liability or obligation of Holdings owing to any of its Affiliates,
including, but not limited to, management fees, (xx) any liability or obligation
of any current or former Affiliates of Holdings for which Holdings is liable as
a member of a consolidated group, controlled group or affiliated group or
otherwise, (yy) except as provided for in Article 10, any liability or
obligation of Holdings relating to the termination by Holdings at or prior to
the Closing of any of its employees, (zz) the Holdings Excluded Contracts,
(aa) any liability under any employment, severance, retention or termination
agreement with any employee of Holdings relating to circumstances occurring
prior to the Closing or any liability of Holdings arising out of or relating to
any employee grievance related to circumstances occurring prior to the Closing
whether or not the affected employees are hired by Triple Sub, or (bb) any
liability of Holdings to any shareholder or to any Affiliate related to
circumstances occuring prior to the Closing.
     1.5 Retained Liabilities.
     (a) Triple Sub shall retain as of the Closing (and Holdings shall not
assume or be responsible for) all liabilities and obligations of Triple Sub,
whether arising before or after the Closing, disclosed or undisclosed, known or
unknown, absolute, contingent or otherwise and whether due or to become due,
except for the Triple Sub Assumed Liabilities (the “Triple Sub Retained
Liabilities”).

7



--------------------------------------------------------------------------------



 



     (b) Holdings shall retain as of the Closing (and neither Triple nor Triple
Sub shall assume or be responsible for) all liabilities and obligations of
Holdings, whether arising before or after the Closing, disclosed or undisclosed,
known or unknown, absolute, contingent or otherwise and whether due or to become
due (including, but not limited to, the Holdings Excluded Contracts), except for
the Holdings Assumed Liabilities (the “Holdings Retained Liabilities”).
ARTICLE 2
PURCHASE PRICE; CLOSING
     2.1 Assumption of Liabilities. Subject to the terms and conditions set
forth herein, at the Closing (a) Triple Sub shall assign to Holdings, and
Holdings shall assume, the Triple Sub Assumed Liabilities pursuant to an
instrument in the form of Exhibit B attached hereto (the “Holdings Assumption
Agreement”), and (b) Holdings shall assign to Triple Sub (or one or more
Affiliates of Triple Sub designated by Triple), and Triple Sub (or one or more
Affiliates of Triple Sub designated by Triple) shall assume, the Holdings
Assumed Liabilities pursuant to an instrument or instruments in the form of
Exhibit C attached hereto (the “Triple Sub Assumption Agreement”).
     2.2 Closing. Unless the parties hereto shall agree in writing upon a
different location, time or date, the closing of the exchange of the Holdings
Acquired Assets and the Triple Sub Acquired Assets (the “Closing”) shall take
place at the offices of Holdings’ counsel, 2131 Ayrsley Town Blvd, Suite 300,
Charlotte, North Carolina 28273 at 10:00 A.M. on April 7, 2006. The term
“Closing Date” means the date and time at which the Closing occurs.
     2.3 Deliveries at the Closing. Subject to the terms and conditions set
forth in this Agreement, at the Closing:
     (a) Triple Sub shall deliver to Holdings:
     (i) a Bill of Sale and Assignment for the Triple Sub Acquired Assets in the
form of Exhibit D attached hereto, duly executed by Triple Sub, together with
one or more deeds (which shall be equivalent to a General Warranty Deed executed
and acknowledged by Triple, Triple Sub or their Affiliates, as the case may be,
conveying to Holdings all of such transferor’s right, title and interest in and
to the Triple Sub Real Property owned by Triple, Triple Sub or such Affiliates;
     (ii) the Triple Sub Assumption Agreement;
     (iii) the Holdings Assumption Agreement;
     (iv) an instrument of assignment in the form of Exhibit E attached hereto,
duly executed by Triple Sub, of all registered Triple Sub Intangible Property;
     (v) title to the Triple Sub Motor Vehicles; and

8



--------------------------------------------------------------------------------



 



     (vi) all certificates and other instruments and documents which are
expressly required or reasonably requested by Holdings pursuant to this
Agreement to be delivered by Triple Sub to Holdings at the Closing in form and
substance reasonably satisfactory to Holdings; and
     (b) Holdings shall deliver to Triple Sub:
     (i) a Bill of Sale and Assignment for the Holdings Acquired Assets in the
form of Exhibit F attached hereto, duly executed by Holdings, together with one
or more deeds (which shall be equivalent to a General Warranty Deed duly
executed and acknowledged by Holdings or its Affiliates, as the case may
be,conveying to Triple Sub (or one or more Affiliates of Triple Sub designated
by Triple) all of such transferor’s right, title and interest in and to the
Holdings Real Property owned by Holdings or its Affiliates;
     (ii) an Assignment of Leases for any Holdings Real Property leased by
Holdings together with appropriate consents to the assignment of such leases
from the landlords of such real property, if such consents are required under
the terms of the lease;
     (ii) the Holdings Assumption Agreement;
     (iii) the Triple Sub Assumption Agreement;
     (iv) one or more instruments of assignment in the form of Exhibits G
attached hereto, duly executed by Holdings, of all registered Holdings
Intangible Property; and
     (v) title to the Holdings Motor Vehicles; and
     (vi) all certificates and other instruments and documents which are
expressly required or reasonably requested by Triple Sub pursuant to this
Agreement to be delivered by Holdings to Triple Sub at the Closing in form and
substance reasonably satisfactory to Triple Sub.
     2.4 Consent of Third Parties. Anything in this Agreement to the contrary
notwithstanding, this Agreement shall not constitute an agreement to assign any
of the Triple Sub Contracts, Triple Sub Permits, Triple Sub Warranties, Holdings
Contracts, Holdings Permits or Holdings Warranties or any claim, right or
benefit arising thereunder or resulting therefrom if an attempted assignment
thereof, without the consent of a third Person thereto, would constitute a
breach or other contravention thereof or in any way adversely affect the rights
of Holdings or Triple Sub, as the case may be, thereunder. Triple Sub or
Holdings, as applicable, will use reasonable best efforts to obtain the consent
of the other parties to any such Triple Sub Contract, Triple Sub Permit, Triple
Sub Warranty, Holdings Contract, Holdings Permit or Holdings Warranty, as the
case may be, for the assignment thereof to Holdings or Triple Sub, as
applicable. If such consent is not obtained prior to the Closing, or if an
attempted assignment thereof would be ineffective or would adversely affect the
rights of Holdings or Triple Sub, as the case may be, thereunder so that
Holdings or Triple Sub, as applicable, would not in fact receive all such
rights, Triple Sub and Holdings will cooperate to achieve a mutually agreeable
arrangement under which (i) Holdings would obtain the benefits and assume the
obligations

9



--------------------------------------------------------------------------------



 



thereunder (but only to the extent such obligations would have constituted
Triple Sub Assumed Liabilities if such assignment occurred on the Closing Date)
from and after the Closing Date in accordance with this Agreement, including
subcontracting, sublicensing or subleasing to Holdings, or under which Triple
Sub would enforce for the benefit of Holdings, with Holdings assuming Triple
Sub’s obligations to the same extent as if it would have constituted a Triple
Sub Assumed Liability, and any and all rights of Triple Sub against a third
Person thereto; and (ii) Triple Sub would obtain the benefits and assume the
obligations thereunder (but only to the extent such obligations would have
constituted Holdings Assumed Liabilities if such assignment occurred on the
Closing Date) from and after the Closing Date in accordance with this Agreement,
including subcontracting, sublicensing or subleasing to Triple Sub or under
which Holdings would enforce for the benefit of Triple Sub with Triple Sub
assuming Holdings’ obligations to the same extent as if it would have
constituted a Holdings Assumed Liability, and any and all rights of Holdings
against a third Person thereto. Triple Sub or Holdings as applicable, will pay
promptly to the other applicable party when received all monies received by
Triple Sub or Holdings, as applicable, after the Closing Date under any of the
Triple Sub Contracts, Triple Sub Permits, Triple Sub Warranties, Holdings
Contracts, Holdings Permits or Holdings Warranities, as the case may be, or any
claim, right or benefit arising thereunder to the extent that Holdings or Triple
Sub, as applicable, would be entitled thereto pursuant hereto.
     2.5 Adjustments to Working Capital.
     (a) In accordance with this Section 2.5, Triple Sub shall pay to Holdings
the amount, if any, by which the Holdings Net Working Capital exceeds the Triple
Sub Net Working Capital or Holdings shall pay to Triple Sub the amount, if any,
by which the Triple Sub Net Working Capital exceeds the Holdings Net Working
Capital. The payments to be made pursuant to this Section 2.5 shall be made by
wire transfer of immediately available funds to an account designated by the
party to receive such payment, such designation to be made no later than two
business days prior to the date of any such payment.
     (b) At least five days prior to the Closing, (i) Triple Sub shall deliver
to Holdings its good faith written determination of the Triple Sub Net Working
Capital, which determination shall be made based upon the most recent balance
sheets of the Triple Newspapers available prior to the Closing (with any
adjustment thereto agreed to by Triple Sub prior to the Closing, the “Triple Sub
Estimated Net Working Capital”), and (ii) Holdings shall deliver to Triple Sub
its good faith written determination of the Holdings Net Working Capital, which
determination shall be made based upon the most recent balance sheets of the
Holdings Newspapers available prior to the Closing (with any adjustments thereto
agreed to by Holdings prior to the Closing, the “Holdings Estimated Net Working
Capital”); provided, however, if Holdings and Triple Sub do not agree upon the
Holdings Estimated Net Working Capital and the Triple Sub Estimated Net Working
Capital prior to the Closing Date, the Closing shall not be delayed and the
Holdings Estimated Net Working Capital and the Triple Sub Estimated Net Working
Capital shall each be deemed to equal zero unless Holdings and Triple Sub shall
otherwise agree. Triple Sub shall make available to Holdings and Holdings shall
make available to Triple Sub, in each case during normal business hours and on
reasonable notice, all workpapers and other books and records utilized in
preparing the Triple Sub Estimated Net Working Capital or Holdings Estimated Net
Working Capital , as the case may be, and will make available to each other, in
each case during normal business hours and on reasonable notice, the appropriate
personnel involved in the

10



--------------------------------------------------------------------------------



 



preparation of such determinations. At the Closing, Triple Sub shall pay to
Holdings the amount, if any, by which the Holdings Estimated Net Working Capital
exceeds the Triple Sub Estimated Net Working Capital or Holdings shall pay to
Triple Sub the amount, if any, by which the Triple Sub Estimated Net Working
Capital exceeds the Holdings Estimated Net Working Capital.
     (c) On or prior to the ninetieth (90th) day following the Closing Date,
(i) Holdings shall notify Triple Sub in writing (the “Holdings Determination
Notice”) of its determination of the final Triple Sub Net Working Capital, and
(ii) Triple Sub shall notify Holdings in writing (the “Triple Sub Determination
Notice”) of its determination of the final Holdings Net Working Capital, each of
which determinations shall set forth in reasonable detail the basis for such
determinations. Each of Holdings and Triple Sub will provide the other party or
parties and their respective representatives with access during normal business
hours to its personnel, books and records to assist the other party in the
preparation of its, and review of the other party’s, determination of the final
Triple Sub Net Working Capital or Holdings Net Working Capital, as the case may
be. If Triple Sub or Holdings utilizes the services of its respective firm of
independent certified public accountants in connection with the Triple Sub
Determination Notice or the Holdings Determination Notice, as the case may be,
then Triple Sub or Holdings, as applicable, shall each cause such firm of
independent certified public accountants to (y) deliver to Holdings or Triple
Sub, as the case may be, all workpapers and other books and records utilized by
such firm of independent certified public accountants in preparing, or assisting
Triple Sub or Holdings, as the case may be, to prepare the Triple Sub
Determination Notice or Holdings Determination Notice, as the case may be, and
(z) make available to Holdings or Triple Sub, as the case may be, in each case
during normal business hours and on reasonable notice, the appropriate personnel
involved in the preparation of such determinations. Triple Sub shall notify
Holdings in writing (the “Triple Sub Dispute Notice”) and Holdings shall notify
Triple Sub in writing (the “Holdings Dispute Notice”) within thirty (30) days
after receiving the Holdings Determination Notice or the Triple Sub
Determination Notice, as the case may be, if Triple Sub or Holdings disagrees
with the other party’s calculation of Triple Sub Net Working Capital or Holdings
Net Working Capital, as the case may be, which notice shall set forth in
reasonable detail the basis for such dispute and the dollar amounts involved and
such objecting party’s good faith estimate of the final Triple Sub Net Working
Capital or Holdings Net Working Capital, as the case may be. If no Triple Sub
Dispute Notice or Holdings Dispute Notice is received or given, by Holdings or
Triple Sub, as the case may be, within such thirty (30) day period, then
Holdings’ or Triple Sub’s determination of the final Triple Sub Net Working
Capital or Holdings Net Working Capital, as the case may be, set forth in the
applicable Determination Notice shall be final and binding upon the parties.
     (d) Upon receipt of a Triple Sub Dispute Notice or a Holdings Dispute
Notice, Holdings and Triple Sub shall negotiate in good faith to resolve any
disagreement with respect to the final Triple Sub Net Working Capital and/or
Holdings Net Working Capital, as the case may be. To the extent Holdings and
Triple Sub are unable to agree with respect to the final Triple Sub Net Working
Capital and/or Holdings Net Working Capital within thirty (30) days after either
party notifies the other of a disagreement with respect thereto, Holdings and
Triple Sub shall select a mutually acceptable national accounting firm with no
material relationship to Holdings or Triple Sub or their Affiliates, and submit
their dispute to such accounting firm for a binding resolution. The cost of such
accounting firm shall be paid one half by Triple Sub and one half by Holdings.

11



--------------------------------------------------------------------------------



 



     (e) Upon the final determination of both the Triple Sub Net Working Capital
and Holdings Net Working Capital in accordance herewith, Triple Sub or Holdings,
as the case may be, will make the appropriate payment to the other Person within
two (2) business days of such final determination.
     (f) In making the adjustments pursuant to this Section 2.5, all prepaid
expenses, to the extent included in the Holdings Acquired Assets or the Triple
Sub Acquired Assets, and accrued expenses, including real property, personal
property and payroll Taxes, to the extent included in the Holdings Assumed
Liabilities, or the Triple Sub Assumed Liabilities, of the Holdings Newspapers
or the Triple Newspapers which are properly included in the determination of
Holdings Net Working Capital or Triple Sub Net Working Capital shall, except as
otherwise expressly provided herein, be adjusted and allocated among Holdings
and Triple Sub to reflect the principle that all expenses arising from the
operation of the Holdings Newspapers before the opening of business on the
Closing Date and the Triple Newspapers from and after the opening of business on
the Closing Date shall be for the account of Holdings, and all expenses arising
from the operation of the Triple Newspapers before the opening of business on
the Closing Date and the Holdings Newspapers from and after the opening of
business on the Closing Date shall be for the account of Triple Sub.
     (g) For purposes of determination of Net Working Capital for both Holdings
and Triple Sub, (i) only those accounts receivable actually collected on or
prior to the 90th day following the Closing shall be included and any accounts
receivable not so collected will be assigned to the original transferring party
on the 91st day following the Closing and (ii) notwithstanding anything herein
to the contrary, for purposes of application of the foregoing, all payments made
by an account debtor with respect to accounts receivable outstanding as of the
Closing shall be applied in payment of the oldest outstanding account receivable
with respect to said account debtor as of the Closing.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF TRIPLE AND TRIPLE SUB
     Triple and Triple Sub jointly and severally represent and warrant to
Holdings as follows:
     3.1 Organization and Good Standing. Triple is a corporation duly
incorporated and validly existing as a corporation in good standing under the
laws of the State of Delaware. Triple Sub is a limited liability company duly
organized and validly existing as a limited liability company in good standing
under the laws of the State of Delaware. Triple Sub has the power to carry on
the Triple Sub Business, is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where qualification as a
foreign corporation is required, except for such failures to be qualified and in
good standing that would not, in the aggregate, have a Triple Sub Material
Adverse Effect.
     3.2 Authority. Each of Triple and Triple Sub has the power and authority to
execute and deliver this Agreement and the other Ancillary Instruments to which
it is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions provided for hereby and thereby, and all action of
Triple and Triple Sub necessary for the making and performance of

12



--------------------------------------------------------------------------------



 



this Agreement by Triple and Triple Sub has been duly taken. The execution,
delivery and performance by each of Triple and Triple Sub of this Agreement and
the other Ancillary Instruments to which it is a party do not and will not
(i)(A) contravene any provisions of the certificate of incorporation or by-laws
of Triple or the article of organization or operating agreement of Triple Sub,
(B) except as set forth in Section 3.2 of the Triple Disclosure Letter, with or
without the giving of notice or the passage of time or both, result in any
breach by Triple or Triple Sub of, or default or permitted or required
acceleration of performance by Triple or Triple Sub under, or the creation of
any Lien upon the Triple Sub Acquired Assets which would remain on the Triple
Sub Acquired Assets after the Closing, or the creation in favor of any third
party of any right of termination of, any contract, lease, license or other
agreement to which Triple or Triple Sub is a party or by which Triple, Triple
Sub or the Triple Sub Acquired Assets are bound, or (C) assuming that the
Governmental Actions/Filings referred to in Section 3.2 of the Triple Disclosure
Letter are obtained or made, result in any violation by Triple or Triple Sub of
any law, rule or regulation applicable to either of them, (ii) result in any
violation by Triple or Triple Sub of any judgment, injunction or decree of, or
any license or permit issued by, any court or governmental authority applicable
to either of them, or (iii) assuming that the notices referred to in Section 3.2
of the Triple Disclosure Letter are made, require any Governmental Action/Filing
to be made or obtained by Triple or Triple Sub except (A) any federal, state or
local Tax filings and (B) any PBGC “Notice of Reportable Event” required under
Section 4043(c) of ERISA. This Agreement and each of the Ancillary Instruments
to which Triple or Triple Sub is a party has been duly executed and delivered by
Triple or Triple Sub, as the case may be. This Agreement and each of the
Ancillary Instruments to which Triple or Triple Sub is a party constitutes the
valid and binding obligation of Triple or Triple Sub, as the case may be,
enforceable against Triple or Triple Sub, as the case may be, in accordance with
its terms except that such enforcement may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other laws
(whether statutory, regulatory or decisional), now or hereafter in effect,
relating to or affecting the rights of creditors generally or by equitable
principles (regardless of whether considered in a proceeding at law or in
equity).
     3.3 Acquired Assets. Except (i) as set forth in Part A Section 3.3 of the
Triple Sub Disclosure Letter, (ii) for the Triple Sub Excluded Assets and
(iii) for such assets that are consumed or disposed of in the ordinary course of
the Triple Sub Business and consistent with prior practice after the date of
this Agreement, the Triple Sub Acquired Assets include all of the assets,
properties and rights of every type and description, real, personal and mixed,
tangible and intangible, that are owned, leased or licensed by Triple Sub and
used primarily in the conduct of the Triple Sub Business in the manner in which
the Triple Sub Business is now conducted.
     Except as set forth in Part B of Section 3.3 of the Triple Sub Disclosure
Letter, Triple Sub does not use any assets in the conduct of the Triple Sub
Business which in the aggregate are material to the Triple Sub Business and
which it does not own or lease. Except as set forth in Part C of Section 3.3 of
the Triple Sub Disclosure Letter, the tangible Triple Sub Acquired Assets are in
good operating condition, reasonable wear and tear excepted, except for such
failures to be in such good operating condition as individually or in the
aggregate have not had and are not reasonably likely to have a Triple Sub
Material Adverse Effect. The Triple Sub Acquired Assets constitute all of the
assets necessary to conduct the Triple Sub Business as currently conducted.

13



--------------------------------------------------------------------------------



 



     3.4 Title to Acquired Assets; Liens. Triple Sub owns good title to or has
valid leasehold interests in all of the Triple Sub Acquired Assets and at the
Closing good title to or valid leasehold interests in such Triple Sub Acquired
Assets shall be transferred to Holdings free and clear of any and all Liens
except for Triple Sub Permitted Liens.
     3.5 Contracts and Agreements; Defaults.
     (a) Part A of Section 3.5 of the Triple Disclosure Letter contains a list
of (i) all outstanding mortgages, indentures, notes, guarantees, installment
obligations or other contracts or instruments evidencing or providing any
Indebtedness to which Triple or Triple Sub is a party and which relate primarily
to the Triple Sub Business or by which Triple or Triple Sub or any of its assets
are bound and which relate primarily to the Triple Sub Business, (ii) all
outstanding contracts containing non-competition covenants of Triple or Triple
Sub and which relate primarily to the Triple Sub Business, (iii) all outstanding
leases to which Triple or Triple Sub is a party and which relate primarily to
the Triple Sub Business or by which Triple or Triple Sub is bound and which
relate primarily to the Triple Sub Business, (iv) all outstanding contracts of
Triple or Triple Sub to sell assets, other than in the ordinary course of
business, and which relate to the Triple Sub Business, (v) all collective
bargaining agreements of Triple or Triple Sub with any labor union or other
employee representative or a group of employees and which relate to the Triple
Sub Business, (vi) any joint venture or partnership agreements to which Triple
or Triple Sub is a party relating to the Triple Sub Business, and (vii) all
other outstanding contracts to which Triple or Triple Sub is a party and which
relate to the Triple Sub Business or by which Triple or Triple Sub or any of its
assets are bound and which relate to the Triple Sub Business, which require or
are likely to require the payment by Triple or Triple Sub of an amount, or
require Triple or Triple Sub to provide goods or services having a fair market
value or aggregate sales price, of more than $10,000 per annum, except
(1) contracts entered into in the ordinary course of business of Triple or
Triple Sub that can be terminated by Triple or Triple Sub on 30 or fewer days’
notice without penalty, (2) contracts for advertising with Triple or Triple Sub
entered in the ordinary course of business, and (3) Triple Sub Excluded Assets.
Triple or Triple Sub has delivered to Holdings a correct and complete copy of
each written agreement listed on Part A of Section 3.5 of the Triple Disclosure
Letter (the “Triple Material Contracts”).
     (b) Except as set forth in Part B of Section 3.5 of the Triple Disclosure
Letter, (i) neither Triple, Triple Sub, nor, to the Knowledge of Triple Sub, any
other party to any contract, lease, license or other agreement to which Triple
or Triple Sub is a party or by which Triple or Triple Sub or any of the Triple
Sub Acquired Assets are bound (other than contracts, licenses, leases or other
agreements that constitute Triple Sub Excluded Assets) is in material breach of
or default under any such contract, lease, license or other agreement and
(ii) no event has occurred which (after notice or lapse of time or both) would
become a material breach or default by Triple or Triple Sub under any such
contract, lease, license or other agreement.
     3.6 Financial Statements.
     (a) Attached as Part A of Section 3.6 of the Triple Sub Disclosure Letter
are true and complete copies of (i) the unaudited balance sheets of the Triple
Newspapers as at December 31, 2005 and (ii) the unaudited balance sheets of the
Triple Newspapers as at January 31, 2006 (the January 31, 2006 balance sheets
are referred to as the “Triple Sub Balance Sheet”), and the

14



--------------------------------------------------------------------------------



 



related unaudited statements of income for the twelve month and one month
periods then ended (collectively, the “Triple Sub Financial Statements”). Except
as disclosed in Part A of Section 3.6 of the Triple Sub Disclosure Letter, the
Triple Sub Financial Statements fairly present in all material respects the
financial position of the Triple Newspapers as at December 31, 2005 and
January 31, 2006 and their results of operations for the twelve months ended
December 31, 2005, and the one month ended January 31, 2006 in accordance with
GAAP.
     (b) Except for Triple Sub Excluded Assets and except for cash distributed
to Triple and its Affiliates, the Triple Sub Balance Sheet reflects all of the
Triple Sub Acquired Assets that will be acquired by Holdings at the Closing
other than such assets as are disposed of or consumed in the ordinary course of
the Triple Sub Business and consistent with past practice since January 31, 2006
or such additional assets as are acquired by the Triple Newspapers in the
ordinary course of business.
     (c) Except as set forth in Part B of Section 3.6 of the Triple Disclosure
Letter or as reflected, reserved against or otherwise disclosed in the Triple
Sub Balance Sheet and liabilities and obligations incurred in the ordinary
course of business since January 31, 2006, Triple Sub does not have any material
liabilities or obligations related to the Triple Sub Business that would have
been required to be reflected or otherwise disclosed by Triple or Triple Sub in
the Triple Sub Balance Sheet in accordance with GAAP.
     3.7 Business Since January 31, 2006. Except as disclosed in Part A of
Section 3.7 of the Triple Sub Disclosure Letter and except as required or
otherwise contemplated by this Agreement, since January 31, 2006 (i) the Triple
Sub Business has been conducted in all material respects in the ordinary course,
consistent with past practices, (ii) neither the Triple Sub Business nor its
condition nor assets has materially adversely changed and (iii) no event or
events has or have occurred that individually or in the aggregate has or have
had or is or are reasonably likely to have a Triple Sub Material Adverse Effect.
Since January 31, 2006, except as described in Part B of Section 3.7 of the
Triple Sub Disclosure Letter, there has not been:
     (a) any material damage, destruction, or loss to the assets of Triple or
Triple Sub outside the ordinary course of business;
     (b) any making or authorization of any capital expenditure relating to the
Triple Sub Business by Triple or Triple Sub in excess of $10,000 individually or
the making or authorization of capital expenditures relating to the Triple Sub
Business by Triple or Triple Sub of more than $25,000 in the aggregate;
     (c) any sale, transfer, or other disposition of assets or properties, real,
personal, tangible or intangible, or mixed, relating to the Triple Sub Business
by Triple or Triple Sub, other than in the ordinary course of business;
     (d) other than pursuant to existing collective bargaining agreements or
pursuant to regular salary reviews in the ordinary course of business consistent
with past practices, any increase in the compensation payable or to become
payable to any employees or agents of Triple or Triple Sub that are involved in
the Triple Sub Business, or any bonus arrangement made with any thereof; or

15



--------------------------------------------------------------------------------



 



     (e) no material increase in the operating costs of any of the Triple
Newspapers, whether arising from or in connection with the sale of real property
or otherwise, has occurred.
     3.8 Compliance with Law; Litigation; Injunctions. Triple Sub is not in
violation in any material respect of any law, rule, permit, regulation, order,
judgment or decree applicable to it, except as set forth in Part A of
Section 3.8 of the Triple Sub Disclosure Letter. Except for the matters set
forth in Part B of Section 3.8 of the Triple Sub Disclosure Letter, (i) there is
no action, suit or other proceeding pending or, to Triple Sub’s Knowledge
threatened, at law or in equity, before any federal, state or municipal court,
administrative agency or arbitrator against Triple Sub and relating to the
Triple Newspapers, and (ii) Triple Sub is not a party to, or subject to or bound
by, any order, injunction or decree of any court or governmental authority
relating to the Triple Newspapers.
     3.9 Licenses. With such exceptions as are set forth in Section 3.9 of the
Triple Sub Disclosure Letter (a) all licenses, permits, registrations or
authorizations of any governmental department or agency that are presently
required for the operation of the Triple Sub Business as presently conducted
have been duly obtained and are in full force and effect, and (b) no consent,
authorization or approval is required to transfer such licenses, permits,
registrations or authorizations to Holdings pursuant to this Agreement.
     3.10 Taxes. Except as set forth in Section 3.10 of the Triple Sub
Disclosure Letter:
     (a) Triple Sub and any consolidated, combined or unitary group of which
Triple Sub is or was a member has timely filed all Tax returns and reports with
respect to Taxes (“Tax Returns”) which are required to be filed, and all Taxes
shown to be due on such Tax Returns have been timely paid. All such Tax Returns
were true and correct in all material respects. Neither Triple nor Triple Sub is
currently the beneficiary of any extension of time in which to file any Tax
Return. Neither Triple nor Triple Sub has waived any statute of limitations with
respect to Taxes or agreed to any extension of time with respect to any
assessment or deficiency of Tax. On January 31, 2006, Triple Sub had no
liability for Taxes (other than Income Taxes) that would have been required to
be reflected in the Triple Sub Balance Sheet in accordance with GAAP, except to
the extent that such Taxes are reflected, reserved against or otherwise
disclosed in the Triple Sub Balance Sheet or will be paid prior to the Closing.
There is no dispute or claim concerning any liability for Taxes of either Triple
or Triple Sub that is either (1) claimed or raised by any authority in writing
or (2) as to which any of the directors and officers (or employees responsible
for Tax matters) of Triple or Triple Sub has any knowledge based upon personal
contact with any agent of such authority. Triple and Triple Sub have disclosed
on their federal income Tax Returns all positions taken therein that could give
rise to a substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code. Triple and Triple Sub has withheld and paid over all
Taxes required to have been withheld and paid over in connection with amounts
paid or owing to any employee, creditor, independent contractor, or other third
Person.
     (b) No property of Triple Sub is subject to a tax benefit transfer lease
subject to the provisions of former Section 168(f)(8) of the Internal Revenue
Code of 1954.

16



--------------------------------------------------------------------------------



 



     (c) Triple Sub is not a foreign person subject to withholding under
Section 1445 of the Code and the regulations promulgated thereunder, and, at the
Closing, Triple Sub shall deliver to Holdings a certificate to that effect.
     (d) Neither Triple nor Triple Sub is bound by or obligated under any tax
sharing or similar agreement or arrangement.
     (e) For purposes of this Agreement, “Taxes” shall mean all federal, state,
local and foreign taxes, including, without limitation, all net income, gross
income, gross receipts, sales, use, value added, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
estimated, severance, stamp, occupation, property or other taxes and customs
duties of any kind whatsoever, together with any interest, penalties and
additions to tax or additional amounts relating thereto, imposed by any
governmental authority.
     3.11 Affiliated Transactions. Section 3.11 of the Disclosure Letter sets
forth a complete and accurate list of all contracts to which Triple Sub on the
one hand, and Triple and any other Affiliate of Triple on the other hand is a
party.
     3.12 Brokers. Neither Triple Sub nor any of its directors, officers,
employees or Affiliates has employed any broker or finder or has incurred or
will incur any broker’s, finder’s or similar fees, commissions or expenses, in
each case in connection with the transactions contemplated by this Agreement.
     3.13 Labor.
     (a) Except as set forth in Section 3.13 of the Triple Sub Disclosure
Letter, (i)Triple Sub does not have any contracts of employment with any of its
employees, or consulting agreements with any consultants, involved in the Triple
Sub Business, (ii) no union has been certified as representing any of Triple
Sub’s employees involved in the Triple Sub Business and (iii) Triple Sub is not
a party to or currently negotiating any collective bargaining agreements with
respect to its employees involved in the Triple Sub Business.
     (b) There is not presently pending and during the last five years there has
not been (i) any strike, picketing or work stoppage by any employees of Triple
Sub involved in the Triple Sub Business or (ii) any application for
certification of a collective bargaining agreement with respect to employees of
Triple Sub involved in the Triple Sub Business. There is no lockout of any
employee by Triple Sub involved in the Triple Sub Business and no such action is
contemplated by Triple Sub.
     (c) To the knowledge of Triple Sub, Triple Sub is in compliance in all
material respects with all applicable Laws respecting employment and employment
practices, terms and conditions of employment, wages, hours of work, and
occupational safety and health.
     3.14 Employee Benefits.
     (a) For purposes of this Agreement, an “Employee Benefit Plan” is (i) each
“employee benefit plan,” within the meaning of Section 3(3) of ERISA and
(ii) each other retirement, deferred compensation, medical, dental, vision,
disability, life insurance, flexible

17



--------------------------------------------------------------------------------



 



spending account, workers compensation, stock option, stock purchase, severance,
vacation pay, change in control or incentive or bonus plan, fund, policy or
arrangement. Section 3.14(a) of the Triple Sub Disclosure Letter lists each
Employee Benefit Plan maintained or contributed to by Triple Sub or any of its
Affiliates for current or former employees of Triple Sub involved in the Triple
Sub Business (collectively, “Triple Sub Benefit Plans”).
     (b) Except as set forth in Section 3.14(b) of the Triple Sub Disclosure
Letter with respect to each Assumed Triple Sub Benefit Plan (i) each such plan
is in material compliance with all applicable laws and regulations and has been
administered substantially in accordance with its terms; and (ii) each such plan
intended to be tax-qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS as to its tax-qualified status under
the Code and, to the Knowledge of Triple Sub, there are no existing
circumstances likely to result in the revocation of any such determination
letter. There are no actions, suits or claims pending or, to Triple Sub’s
Knowledge, threatened (other than routine claims for benefits) with respect to
any Triple Sub Benefit Plan which are likely to result in the imposition of
liability on Holdings.
     (c) Except as set forth in Section 3.14(c) of the Triple Sub Disclosure
Letter, no Triple Sub Benefit Plan is a “single-employer” plan within the
meaning of Section 4001(a)(15) of ERISA or a “multiemployer plan” within the
meaning of Section 4001(a)(3) of ERISA. Triple Sub has not incurred any
liability under Title IV of ERISA with respect to any Assumed Triple Sub Benefit
Plan other than for PBGC premiums not yet due.
     (d) To the Knowledge of Triple Sub, no audit or investigation of any Triple
Sub Benefit Plan by the IRS, the Department of Labor or the PBGC is pending or
threatened.
     (e) All contributions to the Assumed Triple Sub Benefit Plans that will
have been required to be made under such Assumed Triple Sub Benefit Plans will
have been made or accrued as of the Closing Date.
     (f) Neither Triple Sub nor any of its ERISA Affiliates nor, to Triple Sub’s
Knowledge, any other Person, has taken any action or failed to take any action
with respect to any employee benefit plan maintained or contributed to or
previously maintained or contributed to by Triple Sub, or any of its ERISA
Affiliates for which Triple Sub or any of its Affiliates may have any liability,
contingent or otherwise, or permitted any circumstance to exist that may subject
Holdings or any Assumed Triple Sub Benefit Plan to any Tax, penalty, fine or
other liability under the Code or ERISA.
     3.15 Environmental Matters.
     Except as set forth on Section 3.15 of the Triple Sub Disclosure Letter to
the knowledge of Triple Sub:
     (a) there has not been any past or continuing release or threat of release
of any Hazardous Substance in violation of Environmental Laws into the
environment at, on or from the Triple Sub Real Property or any other real
property currently or previously leased or owned by Triple or Triple Sub and
there are no Hazardous Substances at, on or under the Triple Sub Real Property
in violation of Environmental Laws;

18



--------------------------------------------------------------------------------



 



     (b) there have been no Hazardous Substances generated by Triple Sub that
have been disposed of or come to rest at any site that has been included in any
federal, state or local priority list of hazardous or toxic waste sites
published by any governmental body, agency or authority;
     (c) there are no, and there has never been any, underground or above-ground
storage tanks located on, and no polychlorinated biphenyls (“PCBs”) or
PCB-containing equipment used or stored on, the Triple Sub Real Property;
     (d) a copy of any environmental investigations, studies, audits, tests,
reviews or analyses relating to the Triple Sub Acquired Assets conducted by
Triple Sub, or any consultant engaged by Triple Sub within the last five years
have previously been provided to Holdings;
     (e) Triple Sub has operated in compliance in all material respects with all
applicable Environmental Laws;
     (f) Triple Sub has not received any directive, order or notice from any
government body alleging any violation of or failure to comply with
Environmental Laws at the Triple Sub Real Property by Triple Sub;
     (g) Triple Sub has not received any directive, order or notice from any
government body or any other Person alleging that Triple Sub is actually or
potentially liable under Environmental Laws for the costs of environmental
investigation or remediation of the Triple Sub Real Property, or other real
property to which Hazardous Substances generated by Triple Sub were transferred
for disposal; and
     (h) The Triple Sub Real Property is not subject to any Lien, securing the
costs of environmental remediation, arising under Environmental Laws.
     3.16 Intangible Property.
     (a) Except for Triple Sub Excluded Assets and except as set forth on
Section 3.16 of the Triple Sub Disclosure Letter, Triple Sub owns or possesses
adequate and enforceable licenses or other rights to use all Triple Sub
Intangible Property used in the Triple Sub Business as currently conducted.
There are no existing, or to the Knowledge of Triple Sub, overtly threatened
claims of any third Person based on the use by Triple Sub, or challenging the
ownership, use, scope, enforceability or validity, of any of the Triple Sub
Intangible Property used in the Triple Sub Business. To the Knowledge of Triple
Sub, there is no infringing use by any Person of the Triple Sub Intangible
Property used in the Triple Sub Business and Triple Sub’s use of the Triple Sub
Intangible Property does not infringe on the rights of any other Person.
     (b) All Triple Sub Copyrights and Triple Sub Trademarks described in Parts
A and B, respectively, of Section 1.2(a)(iii) of the Disclosure Letter are
transferable to Holdings without the consent of any third party.
     3.17 Insurance. All policies of insurance to which Triple Sub is a party or
which provide insurance coverage to Triple Sub, taken together, provide adequate
insurance coverage for the material Triple Sub Acquired Assets and Triple Sub
for all risks to which the material

19



--------------------------------------------------------------------------------



 



Triple Sub Acquired Assets are normally exposed in the ordinary course of the
Triple Sub Business.
     3.18 Advertisers; Subscribers; Circulation. Except as set forth on
Section 3.18 of the Triple Sub Disclosure Letter, to Triple Sub’s Knowledge,
none of the advertisers that currently represent the Triple Newspapers’ ten
largest advertisers intends to materially reduce such purchases. Set forth on
Section 3.18 of the Triple Sub Disclosure Letter is (i) the total paid
circulation and the total unpaid circulation for each Triple Newspaper as of
December 31, 2005, (ii) a list of the ten businesses or entities that generated
the greatest amount of advertising revenues for each Triple Newspaper during the
period from January 1, 2005 through December 31, 2005, and (iii) a schedule of
all sales during the period from January 1, 2005 through December 31, 2005 or
commitments during such period to sell, or representations during such period
that it will sell, advertising space in any Triple Newspaper to any party at a
rate below the published rate for the type of advertising sold or to be sold.
     3.19 Real Property. (a) The Triple Sub Real Property complies in all
material respects with all zoning, building, fire, use restriction, air, water
or other pollution control, environmental protection, waste disposal, safety or
health codes, ordinances, laws, rules or regulations. All of the buildings and
other improvements located upon the Triple Sub Real Property are in a good state
or repair, reasonable wear and tear excepted.
     (b) No condemnation proceedings have been instituted or, to the Knowledge
of Triple Sub, threatened against Triple Sub or the Triple Sub Real Property.
     (c) Except as otherwise described in Section 3.19 of the Triple Sub
Disclosure Letter, all buildings and structures located on the Triple Sub Real
Property are located completely within the boundary lines of the Triple Sub Real
Property, no buildings, structures or other improvements owned by others
encroach onto or under the Triple Sub Real Property, and the Triple Sub Real
Property has access to public roads. Either Triple or Triple Sub has all
easements and rights necessary to conduct the Triple Sub Business on the Triple
Sub Real Property in the manner presently conducted.
     3.20 Employment Matters. Since January 1, 2006, neither Triple nor Triple
Sub has transferred, or permitted or solicited the transfer of, any employee
involved in the Triple Sub Business to another newspaper or business owned or
operated by Triple, Triple Sub or any of their Affiliates.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF HOLDINGS
     Holdings represents and warrants to Triple and Triple Sub as follows:
     4.1 Organization and Good Standing. Holdings is a Delaware corporation duly
incorporated and validly existing as a corporation in good standing under the
laws of the State of Delaware, and has the corporate power to carry on the
Holdings Business. Holdings is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction

20



--------------------------------------------------------------------------------



 



where qualification as a foreign corporation is required, except for such
failures to be qualified and in good standing that would not, in the aggregate,
have a Holdings Material Adverse Effect.
     4.2 Authority. Holdings has the corporate power and corporate authority to
execute and deliver this Agreement and the other Ancillary Instruments to which
it is a party, to perform its obligations hereunder and thereunder and to
consummate the transactions provided for hereby and thereby, and all corporate
action of Holdings necessary for the making and performance of this Agreement by
Holdings has been duly taken. The execution, delivery and performance by
Holdings of this Agreement and the other Ancillary Instruments to which it is a
party do not and will not (i)(A) contravene any provisions of the certificate of
incorporation or by-laws of Holdings, (B) except as set forth in Section 4.2 of
the Holdings Disclosure Letter, with or without the giving of notice or the
passage of time or both, result in any breach by Holdings of, or default or
permitted or required acceleration of performance by Holdings under, or the
creation of any Lien upon the Holdings Acquired Assets which would remain on the
Holdings Acquired Assets after the Closing, or the creation in favor of any
third party of any right of termination of, any contract, lease, license or
other agreement to which Holdings is a party or by which Holdings or the
Holdings Acquired Assets are bound, or (C) assuming that the Governmental
Actions/Filings referred to in Section 4.2 of the Holdings Disclosure Letter are
obtained or made, result in any violation by Holdings of any law, rule or
regulation applicable to it, (ii) result in any violation by Holdings of any
judgment, injunction or decree of, or any license or permit issued by, any court
or governmental authority applicable to it, or (iii) assuming that the notices
referred to in Section 4.2 of the Holdings Disclosure Letter are made, require
any Governmental Action/Filing to be made or obtained by Holdings except (A) any
federal, state or local Tax filings, and (B) any PBGC “Notice of Reportable
Event” required under Section 4043(c) of ERISA. This Agreement and each of the
Ancillary Instruments to which it is a party has been duly executed and
delivered by Holdings. This Agreement and each of the Ancillary Instruments to
which it is a party constitutes the valid and binding obligation of Holdings,
enforceable against Holdings in accordance with its terms except that such
enforcement may be limited by any bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other laws (whether statutory, regulatory or
decisional), now or hereafter in effect, relating to or affecting the rights of
creditors generally or by equitable principles (regardless of whether considered
in a proceeding at law or in equity).
     4.3 Acquired Assets. Except (i) as set forth in Part A of Section 4.3 of
the Holdings Disclosure Letter, (ii) for the Holdings Excluded Assets and
(iii) for such assets that are consumed or disposed of in the ordinary course of
the Holdings Business and consistent with prior practice after the date of this
Agreement, the Holdings Acquired Assets include all of the assets, properties
and rights of every type and description, real, personal and mixed, tangible and
intangible, that are owned, leased or licensed by Holdings or any of its
Affiliates and used primarily in the conduct of the Holdings Business in the
manner in which the Holdings Business is now conducted.
     Except as set forth in Part B of Section 4.3 of the Holdings Disclosure
Letter, Holdings does not use any assets in the conduct of the Holdings Business
which in the aggregate are material to the Holdings Business and which it does
not own or lease. Except as set forth in Part C of Section 4.3 of the Holdings
Disclosure Letter, the tangible Holdings Acquired Assets are in good operating
condition, reasonable wear and tear excepted, except for such failures to be in

21



--------------------------------------------------------------------------------



 



such good operating condition as individually or in the aggregate have not had
and are not reasonably likely to have a Holdings Material Adverse Effect. The
Holdings Acquired Assets constitute all of the assets necessary to conduct the
Holdings Business as currently conducted.
     4.4 Title to Acquired Assets; Liens. Holdings owns good title to or has
valid leasehold interests in all of the Holdings Acquired Assets and at the
Closing good title to or valid leasehold interests in such Holdings Acquired
Assets shall be transferred to Triple Sub, free and clear of any and all Liens
except for Holdings Permitted Liens.
     4.5 Contracts and Agreements; Defaults.
     (a) Part A of Section 4.5 of the Holdings Disclosure Letter contains a list
of (i) all outstanding mortgages, indentures, notes, guarantees, installment
obligations or other contracts or instruments evidencing or providing any
Indebtedness to which Holdings is a party and which relate primarily to the
Holdings Business or by which it or any of its assets are bound and which relate
primarily to the Holdings Business, (ii) all outstanding contracts containing
non-competition covenants of Holdings which relate primarily to the Holdings
Business, (iii) all outstanding leases to which Holdings is a party and which
relate primarily to the Holdings Business or by which it is bound and which
relate primarily to the Holdings Business, (iv) all outstanding contracts of
Holdings to sell assets, other than in the ordinary course of business, and
which relate to the Holdings Business, (v) all collective bargaining agreements
of Holdings with any labor union or other employee representative or a group of
employees and which relate to the Holdings Business, (vi) any joint venture or
partnership agreements to which Holdings is a party relating to the Holdings
Business, and (vii) all other outstanding contracts to which Holdings is a party
and which relate to the Holdings Business or by which it or any of its assets
are bound and which relate to the Holdings Business, which require or are likely
to require the payment by Holdings of an amount, or require Holdings to provide
goods or services having a fair market value or aggregate sales price, of more
than $10,000 per annum, except (1) contracts entered into in the ordinary course
of business of Holdings that can be terminated by Holdings on 30 or fewer days’
notice without penalty, (2) contracts for advertising with Holdings entered in
the ordinary course of business, and (3) Holdings Excluded Assets. Holdings has
delivered to Triple Sub a correct and complete copy of each written agreement
listed on Part A of Section 4.5 of the Holdings Disclosure Letter (the “Holdings
Material Contracts”).
     (b) Except as set forth in Part B of Section 4.5 of the Holdings Disclosure
Letter, (i) neither Holdings, nor, to the Knowledge of Holdings, any other party
to any contract, lease, license or other agreement to which Holdings is a party
or by which Holdings or any of the Holdings Acquired Assets are bound (other
than contracts, licenses, leases or other agreements that constitute Holdings
Excluded Assets) is in material breach of or default under any such contract,
lease, license or other agreement and (ii) no event has occurred which (after
notice or lapse of time or both) would become a material breach or default by
Holdings under any such contract, lease, license or other agreement.
     4.6 Financial Statements; Undisclosed Liabilities.
     (a) Attached as Part A of Section 4.6 of the Holdings Disclosure Letter are
true and complete copies of (i) the unaudited balance sheet of the Holdings
Newspapers as at

22



--------------------------------------------------------------------------------



 



December 31, 2005 and (ii) the unaudited balance sheet of the Holdings
Newspapers as at January 31, 2006 (the January 31, 2006 balance sheet is
referred to as the “Holdings Balance Sheet”), and the related unaudited
statements of income for the twelve month and one month periods then ended
(collectively, the “Holdings Financial Statements”). Except as disclosed in
Part A of Section 4.6 of the Holdings Disclosure Letter, the Holdings Financial
Statements fairly present in all material respects the financial position of
Holdings Newspapers as December 31, 2005 and January 31, 2006 and its results of
operations for the twelve months ended December 31, 2005, and the one month
period ended January 31, 2006 in accordance with GAAP.
     (b) Except for Holdings Excluded Assets and except for cash distributed to
Holdings and its Affiliates, the Holdings Balance Sheet reflects all of the
Holdings Acquired Assets that will be acquired by Triple Sub at the Closing
other than such assets as are disposed of or consumed in the ordinary course of
the Holdings Business and consistent with past practice since January 31, 2006
or such additional assets as are acquired by the Holdings Newspapers in the
ordinary course of business.
     (c) Except as set forth in Part B of Section 4.6 of the Holdings Disclosure
Letter or as reflected, reserved against or otherwise disclosed in the Holdings
Balance Sheet and liabilities and obligations incurred in the ordinary course of
business since January 31, 2006, Holdings does not have any material liabilities
or obligations related to the Holdings Business that would have been required to
be reflected or otherwise disclosed by Holdings in the Holdings Balance Sheet in
accordance with GAAP.
     4.7 Business Since January 31, 2006. Except as disclosed in Part A of
Section 4.7 of the Holdings Disclosure Letter and except as required or
otherwise contemplated by this Agreement, since January 31, 2006 (i) the
Holdings Business has been conducted in all material respects in the ordinary
course, consistent with past practices, (ii) neither the Holdings Business nor
its condition nor assets has materially adversely changed and (iii) no event or
events has or have occurred that individually or in the aggregate has or have
had or is or are reasonably likely to have a Holdings Material Adverse Effect.
Since January 31, 2006, except as described in Part B of Section 4.7 of the
Holdings Disclosure Letter, there has not been:
     (a) any material damage, destruction, or loss to the assets of Holdings
outside the ordinary course of business;
     (b) any making or authorization of any capital expenditure relating to the
Holdings Business by Holdings in excess of $10,000 individually or the making or
authorization of capital expenditures relating to the Holdings Business by
Holdings of more than $25,000 in the aggregate;
     (c) any sale, transfer, or other disposition of assets or properties, real,
personal, tangible or intangible, or mixed, relating to the Holdings Business,
by Holdings, other than in the ordinary course of business;
     (d) other than pursuant to existing collective bargaining agreements or
pursuant to regular salary reviews in the ordinary course of business consistent
with past practices, any

23



--------------------------------------------------------------------------------



 



increase in the compensation payable or to become payable to any employees or
agents of Holdings that are involved in the Holdings Business, or any bonus
arrangement made with any thereof; or
     (e) no material increase in the operating costs of any of the Holdings
Newspapers, whether arising from or in connection with the sale or real property
or otherwise, has occurred.
     4.8 Compliance with Law; Litigation; Injunctions. Holdings is not in
violation in any material respect of any law, rule, permit, regulation, order,
judgment or decree applicable to it, except as set forth in Part A of
Section 4.8 of the Holdings Disclosure Letter. Except for the matters set forth
in Part B of Section 4.8 of the Holdings Disclosure Letter, (i) there is no
action, suit or other proceeding pending or, to Holdings’ Knowledge, threatened,
at law or in equity, before any federal, state or municipal court,
administrative agency or arbitrator against Holdings and relating to the
Holdings Newspapers and (ii) Holdings is not a party to, or subject to or bound
by, any order, injunction or decree of any court or governmental authority
relating to the Holdings Newspapers.
     4.9 Licenses. With such exceptions as are set forth in Section 4.9 of the
Holdings Disclosure Letter (a) all licenses, permits, registrations or
authorizations of any governmental department or agency that are presently
required for the operation of the Holdings Business as presently conducted have
been duly obtained and are in full force and effect, and (b) no consent,
authorization or approval is required to transfer such licenses, permits,
registrations or authorizations to Triple Sub (or one or more Affiliates of
Triple Sub as designated by Triple) pursuant to this Agreement.
     4.10 Taxes. Except as set forth in Section 4.10 of the Holdings Disclosure
Letter:
     (a) Holdings and any consolidated, combined or unitary group of which
Holdings is or was a member have timely filed all Tax Returns which are required
to be filed, and all Taxes shown to be due on such Tax Returns have been timely
paid. All such Tax Returns were true and correct in all material respects.
Holdings is not currently the beneficiary of any extension of time in which to
file any Tax Return. Holdings has not waived any statute of limitations with
respect to Taxes or agreed to any extension of time with respect to any
assessment or deficiency of Tax. On January 31, 2006, Holdings had no liability
for Taxes (other than Income Taxes) that would have been required to be
reflected in the Holdings Balance Sheet in accordance with GAAP, except to the
extent that such Taxes are reflected, reserved against or otherwise disclosed in
the Holdings Balance Sheet or will be paid prior to the Closing. There is no
dispute or claim concerning any liability for Taxes of Holdings that is either
(1) claimed or raised by any authority in writing or (2) as to which any of the
directors and officers (or employees responsible for Tax matters) of Holdings
has any knowledge based upon personal contact with any agent of such authority.
Holdings has disclosed on their federal income Tax Returns all positions taken
therein that could give rise to a substantial understatement of federal income
Tax within the meaning of Section 6662 of the Code. Holdings has withheld and
paid over all Taxes required to have been withheld and paid over in connection
with amounts paid or owing to any employee, creditor, independent contractor, or
other third Person.

24



--------------------------------------------------------------------------------



 



     (b) No property of Holdings is subject to a tax benefit transfer lease
subject to the provisions of former Section 168(f)(8) of the Internal Revenue
Code of 1954.
     (c) Holdings is not a foreign person subject to withholding under
Section 1445 of the Code and the regulations promulgated thereunder, and, at the
Closing, Holdings shall deliver to Triple Sub a certificate to that effect.
     (d) Holdings is not bound by or obligated under any tax sharing or similar
agreement or arrangement.
     4.11 Affiliated Transactions. Section 4.11 of the Holdings Disclosure
Letter sets forth a complete and accurate list of all contracts to which
Holdings on the one hand, and any of its affiliates on the other hand, is a
party.
     4.12 Brokers. Neither Holdings nor any of its directors, officers,
employees or Affiliates has employed any broker or finder or has incurred or
will incur any broker’s, finder’s or similar fees, commissions or expenses, in
each case in connection with the transactions contemplated by this Agreement.
     4.13 Labor.
     (a) Except as set forth in Part A of Section 4.13 of the Holdings
Disclosure Letter, (i) Holdings does not have any contracts of employment with
any of its employees, or consulting agreements with any consultants, involved in
the Holdings Business, (ii) no union has been certified as representing any of
Holdings’ employees involved in the Holdings Business, (iii) Holdings is not a
party to or currently negotiating any collective bargaining agreements with
respect to its employees involved in the Holdings Business, (iv) to Holdings’
Knowledge, there is no currently pending union representation activity involving
any employees of Holdings involved in the Holdings Business, (v) to Holdings’
Knowledge, no demand has been made for recognition by a labor organization by or
with respect to any employees of Holdings involved in the Holdings Business, and
(vi) none of the employees of Holdings involved in the Holdings Business is
represented by any labor union or organization. Except as set forth in, Part B
of Section 4.13 of the Holdings Disclosure Letter, there are no pending or, to
Holdings Knowledge, overtly threatened (i) claims of employment discrimination,
wage and hour claims, OSHA claims, unemployment claims or worker’s compensation
claims or (ii) unfair labor practice claims before the National Labor Relations
Board.
     (b) There is not presently pending and during the last five years there has
not been (i) any strike, picketing or work stoppage by any employees of the
Holdings Newspapers or (ii) any application for certification of a collective
bargaining agreement. There is no lockout of any employee by Holdings involved
in the Holdings Business, and no such action is contemplated by Holdings.
     (c) To the knowledge of Holdings, Holdings is in compliance in all material
respects with all applicable Laws respecting employment and employment
practices, terms and conditions of employment, wages, hours of work, and
occupational safety and health.

25



--------------------------------------------------------------------------------



 



     4.14 Employee Benefits.
     (a) Section 4.14(a) of the Holdings Disclosure Letter lists each Employee
Benefit Plan maintained or contributed to by Holdings or any of its Affiliates
for current or former employees of Holdings (collectively, “Holdings Benefit
Plans”).
     (b) Except as set forth in Section 4.14(b) of the Holdings Disclosure with
respect to each Assumed Holdings Benefit Plan, (i) each such plan is in material
compliance with all applicable laws and regulations and has been administered
substantially in accordance with its terms; and (ii) each such plan intended to
be tax-qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS as to its tax-qualified status under the Code
and, to the Knowledge of Holdings, there are no existing circumstances likely to
result in the revocation of any such determination letter. There are no actions,
suits or claims pending or, to Holdings’ Knowledge, threatened (other than
routine claims for benefits) with respect to any Holdings Benefit Plan which are
likely to result in the imposition of liability on Triple Sub.
     (c) Except as set forth in Section 4.14(c) of the Holdings Disclosure
Letter, no Holdings Benefit Plan is a “single-employer” plan within the meaning
of Section 4001(a)(15) of ERISA or a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA. Holdings has not incurred any liability under Title
IV of ERISA with respect to any Assumed Holdings Benefit Plan other than for
PBGC premiums not yet due.
     (d) To the Knowledge of Holdings, no audit or investigation of any Holdings
Benefit Plan by the IRS, the Department of Labor or the PBGC is pending or
threatened.
     (e) All contributions to the Assumed Holdings Benefit Plans that will have
been required to be made under such Assumed Holdings Benefit Plans will have
been made or accrued as of the Closing Date.
     (f) Neither Holdings nor any of its ERISA Affiliates nor, to Holdings’
Knowledge, any other Person, has taken any action or failed to take any action
with respect to any employee benefit plan maintained or contributed to or
previously maintained or contributed to by Holdings or any of their ERISA
Affiliates for which Holdings or any of its Affiliates may have any liability,
contingent or otherwise, or permitted any circumstance to exist that may subject
Triple Sub or any Assumed Holdings Benefit Plan to any Tax, penalty, fine or
other liability under the Code or ERISA.
     4.15 Environmental Matters. Except as set forth on Section 4.15 of the
Holdings Disclosure Letter and to the knowledge of Holdings:
     (a) there has not been any past or continuing release or threat of release
of any Hazardous Substance in violation of Environmental Laws into the
environment at, on or from the Holdings Real Property or any other real property
currently or previously leased or owned by Holdings and there are no Hazardous
Substances at, on or under the Holdings Real Property in violation of
Environmental Laws;

26



--------------------------------------------------------------------------------



 



     (b) there have been no Hazardous Substances generated by Holdings that have
been disposed of or come to rest at any site that has been included in any
federal, state or local priority list of hazardous or toxic waste sites
published by any governmental body, agency or authority;
     (c) there are no, and there has never been any, underground or above-ground
storage tanks located on, and no PCBs or PCB-containing equipment used or stored
on, the Holdings Real Property;
     (d) a copy of any environmental investigations, studies, audits, tests,
reviews or analyses relating to the Holdings Acquired Assets conducted by
Holdings or any consultant engaged by Holdings within the last five years have
previously been provided to Triple Sub;
     (e) Holdings has operated in compliance in all material respects with all
applicable Environmental Laws;
     (f) Holdings has not received any directive, order or notice from any
government body alleging any violation of or failure to comply with
Environmental Laws at the Holdings Real Property by Holdings;
     (g) Holdings has not received any directive, order or notice from any
government body or any other Person alleging that Holdings is actually or
potentially liable under Environmental Laws for the costs of environmental
investigation or remediation of the Holdings Real Property, or other real
property to which Hazardous Substances generated by Holdings were transferred
for disposal; and
     (h) The Holdings Real Property is not subject to any Lien, securing the
costs of environmental remediation, arising under Environmental Laws.
     4.16 Intangible Property.
     (a) Except for Holdings Excluded Assets and except as set forth on
Section 4.16 of the Holding Disclosure Letter, Holdings owns or possesses valid,
adequate and enforceable licenses or other rights to use all Holdings Intangible
Property used in the Holdings Business as currently conducted. There are no
existing, or to the Knowledge of Holdings, overtly threatened claims of any
third Person based on the use by Holdings, or challenging the ownership, use,
scope, enforceability or validity, of any of the Holdings Intangible Property
used in the Holdings Business. To the Knowledge of Holdings, there is no
infringing use by any Person of the Holdings Intangible Property used in the
Holdings Business. Holdings’ use of the Holdings Intangible Property does not
infringe on the rights of any other Person.
     (b) All Holdings Copyrights and Holdings Trademarks described in Parts A
and B, respectively, of Section 1.2(b)(iii) of the Holdings Disclosure Letter
are transferable to Triple Sub without the consent of any third party.
     4.17 Insurance. All policies of insurance to which Holdings is a party or
which provide insurance coverage to Holdings, taken together, provide adequate
insurance coverage for the material Holdings Acquired Assets and Holdings for
all risks to which the material Holdings

27



--------------------------------------------------------------------------------



 



Acquired Assets and Holdings are normally exposed in the ordinary course of the
Holdings Business.
     4.18 Advertisers; Subscribers; Circulation. To Holdings’ Knowledge, none of
the advertisers that currently represent the Holdings Newspapers’ ten largest
advertisers intends to materially reduce such purchases. Set forth on
Section 4.18 of the Holdings Disclosure Letter is (i) the total paid circulation
and the total unpaid circulation for each Holdings Newspaper as of December 31,
2005, (ii) a list of the ten businesses or entities that generated the greatest
amount of advertising revenues for each Holdings Newspaper during the period
from January 1, 2005 through December 31, 2005 and (iii) a schedule of all sales
during the period from January 1, 2005 through December 31, 2005 or commitments
during such period to sell, or representations during such period that it will
sell, advertising space in any Holdings Newspaper to any party at a rate below
the published rate for the type of advertising sold or to be sold.
     4.19 Real Property. (a) The Holdings Real Property complies in all material
respects with all zoning, building, fire, use restriction, air, water or other
pollution control, environmental protection, waste disposal, safety or health
codes, ordinances, laws, rules or regulations. All of the buildings and other
improvements located upon the Holdings Real Property are in a good state or
repair, reasonable wear and tear excepted.
     (b) No condemnation proceedings have been instituted or, to the Knowledge
of Holdings, threatened against Holdings or the Holdings Real Property.
     (c) Except as otherwise described in Section 4.19 of the Holdings
Disclosure Letter, all buildings and structures located on the Holdings Real
Property are located completely within the boundary lines of the Holdings Real
Property, no buildings, structure or other improvements owned by others encroach
onto or under the Holdings Real Property, and the Holdings Real Property has
access to public roads. Holdings has all easements and rights necessary to
conduct the Holdings Business on the Holdings Real Property in the manner
presently conducted.
     4.20 Employment Matters. Since January 1, 2006, Holdings has not
transferred, or permitted or solicited the transfer of, any employee involved in
the Holdings Business to another newspaper or business owned or operated by
Holdings or any of its Affiliates.
ARTICLE 5
INTENTIONALLY LEFT BLANK
ARTICLE 6.
CONDITIONS TO THE OBLIGATIONS OF TRIPLE SUB
     6.1 Triple Sub’s Closing Conditions. The obligations of Triple Sub under
this Agreement to effect the Closing are, at its option, subject to the
fulfillment of the following

28



--------------------------------------------------------------------------------



 



conditions prior to or at the Closing, each of which may be waived (as
conditions to its obligations) by Triple Sub in its absolute discretion:
     (a) Representations, Warranties, Covenants.
     (i) The representations and warranties of Holdings contained in Article 4
of this Agreement shall be true and correct in all material respects as though
such representations and warranties were made, as written herein, immediately
prior to the Closing (except to the extent changes are permitted, required or
otherwise contemplated pursuant to this Agreement) provided, however, if any
such representation or warranty is already qualified by materiality in any
manner (including, but not limited to, any materiality qualification contained
in a definition of a capitalized term used in such representation or warranty),
for purposes of determining whether this condition has been satisfied, such
representation or warranty as so qualified must be true and correct in all
respects;
     (ii) Holdings shall have performed and complied in all material respects
with each and every covenant and agreement required by this Agreement to be
performed or complied with by it at or prior to the Closing; and
     (iii) Holdings shall have furnished Triple Sub with a certificate, dated
the Closing Date and duly executed on behalf of Holdings by an officer of
Holdings, to the effect that the conditions set forth in clauses (i) and (ii) of
this Section 6.1(a) have been satisfied.
     (b) Proceedings. No action or proceeding shall have been instituted or
threatened prior to or on the Closing Date before any court or governmental body
or authority pertaining to the transactions contemplated by this Agreement or
the Ancillary Instruments, the result of which could prevent, or in any way
limit or make illegal, the consummation of such transactions or operation of the
Holdings Newspapers after the Closing. No United States or state governmental
authority or other agency or commission or United States or state court of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, injunction or other order (whether
temporary, preliminary, or permanent) that is in effect and has the effect of
limiting or prohibiting consummation of the transactions contemplated by this
Agreement.
     (c) Consents Under Contracts. Holdings shall have obtained and delivered to
Triple Sub all consents, waivers and approvals required under any Holdings
Material Contract (without any materially adverse provision or condition) to
(i) permit the valid execution, delivery and performance by Holdings of this
Agreement and the Ancillary Instruments or (ii) prevent any Holdings Material
Contract from terminating or being amended prior to its scheduled termination as
a result of the consummation of the transactions contemplated hereby and
thereby.
     (d) Governmental Approvals. All governmental agencies, departments,
bureaus, commissions and similar bodies, the consent, authorization or approval
of which is necessary under any applicable law, rule, order or regulation for
the consummation of the transactions contemplated by this Agreement and the
Ancillary Instruments shall have consented to,

29



--------------------------------------------------------------------------------



 



authorized, permitted or approved such transactions, and the waiting period (and
any extensions thereof) under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulated thereunder (the
“HSR Act”), applicable to the transactions contemplated by this Agreement and
the Ancillary Instruments shall have expired or been terminated without any
condition attached to such expiration or termination.
     (e) Noncompetition/Nonsolicitation Agreement. Holdings, Triple and Triple
Sub shall have entered into a Noncompetition/Nonsolicitation Agreement, dated
the Closing Date, in the form of Exhibit H attached hereto.
     (f) Real Estate Documents. Triple Sub shall have obtained, at Triple Sub’s
expense, each of the following, in form and substance reasonably satisfactory to
Triple, covering the Holdings Real Property.
     (i) An ALTA 1990 owner’s title policy (including extended coverage over the
standard printed exceptions, access, location, environmental lien, survey and
comprehensive endorsements) insuring title in Triple Sub (or one or more
Affiliates of Triple Sub designated by Triple) of each parcel of Holdings Real
Property and all recorded easements appurtenant thereto upon Closing, subject
only to the Holdings Permitted Liens, in the amount set forth with respect to
each such parcel on Exhibit I attached hereto, together in each case with any
title insurance affidavit signed by Holdings or its Affiliates required by the
title insurance company issuing such policy and copies of all documents
referenced in the policy as exceptions.
     (ii) An as-built survey relating to each parcel of Holdings Real Property
which survey shall: (i) indicate the location, legal description and area and
square feet of each parcel of Holdings Real Property, (ii) locate all easements,
utilities (including connections to public streets), parking facilities,
covenants and restrictions and rights of way, (iii) indicate adjoining streets,
building lines, surface improvements, encroachments, vehicular access and
parking requirements, (iv) identify which portions of Holdings Real Property are
located in a 100 year flood plain area as identified under the National Flood
Insurance Program and (v) satisfy the Minimum Standard Detail Requirements for
ALTA/ACSM (1992) Land Title Surveys, including Table A requirements 3, 4, 6, 7,
8, 9, 10, 11 and 13.
Holdings shall have delivered to Triple Sub such other documents as may be
reasonably necessary to consummate the acquisition of the Holdings Real Property
effected through a “New York style” escrow closing, including, but not limited
to, escrow instructions, any releases and settlement agreements from existing
creditors of Holdings or its Affiliates which may be necessary to assure
delivery of title to the Holdings’ Real Property (including, but not limited to,
the Holdings Real Property owned by Affiliates of Holdings), subject only to
Holdings Permitted Liens.
     (g) Environmental Reports. Triple Sub shall have obtained, at Triple Sub’s
expense, an environmental assessment evaluation report with respect to each
parcel of the Holdings Real Property designated by Triple Sub (the “Holdings
Environmental Reports”) from an environmental consultant selected, and directed
as to the scope thereof, by Triple Sub and shall

30



--------------------------------------------------------------------------------



 



be satisfied, in Triple’s Sub’s sole discretion, that such Holdings
Environmental Reports do not disclose conditions or the possibility of
conditions which (a) might be expected to impose a material liability on Triple
Sub (or one or more Affiliates of Triple Sub) under applicable laws for clean-up
or other costs or (b) may make it difficult to obtain financing secured by the
Holdings Real Property.
     (h) Consents under Triple Credit Arrangements. Triple shall have received
all consents, waivers and approvals required under any of its credit
arrangements to consummate and finance the transactions contemplated by this
Agreement and the Ancillary Instruments.
     (i) Closing Documents. Holdings shall have delivered to Triple Sub the
documents specified in Section 2.3(b) hereof, including, without limitation, an
Assignment of Lease for any Holdings Real Property leased by Holdings, together
with appropriate consents to the assignment of such leases from the landlords of
such real property if such consents are required under the terms of the lease;
     (j) Operating Cash Flow. The consolidated Operating Cash Flow of the
Holdings Newspapers for the fiscal year ending December 31, 2005 shall be equal
to or greater than $2,000,000.
ARTICLE 7
CONDITIONS TO THE OBLIGATIONS OF HOLDINGS
     7.1 Holdings’ Closing Conditions. The obligations of Holdings under this
Agreement to effect the Closing are, at its option, subject to the fulfillment
of the following conditions prior to or at the Closing, each of which may be
waived (as conditions to their obligations) by Holdings in its absolute
discretion:
     (a) Representations, Warranties, Covenants.
     (i) The representations and warranties of Triple Sub and Triple contained
in Article 3 of this Agreement shall be true and correct in all material
respects as though such representations and warranties were made, as written
herein, immediately prior to the Closing (except to the extent changes are
permitted, required or otherwise contemplated pursuant to this Agreement)
provided, however, if any such representation or warranty is already qualified
by materiality in any manner (including, but not limited to, any materiality
qualification contained in a definition of a capitalized term used in such
representation or warranty), for purposes of determining whether this condition
has been satisfied, such representation or warranty as so qualified must be true
and correct in all respects;
     (ii) Triple Sub and Triple shall have performed and complied in all
material respects with each and every covenant and agreement required by this
Agreement to be performed or complied with by them at or prior to the Closing;
and
     (iii) Triple Sub and Triple shall have furnished Holdings with a
certificate, dated the Closing Date and duly executed on behalf of Triple Subs
and Triple by an

31



--------------------------------------------------------------------------------



 



officer of Triple Sub and Triple, to the effect that the conditions set forth in
clauses (i) and (ii) of this Section 7.1(a) have been satisfied.
     (b) Proceedings. No action or proceeding shall have been instituted or
threatened prior to or on the Closing Date before any court or governmental body
or authority pertaining to the transactions contemplated by this Agreement or
the Ancillary Instruments, the result of which could prevent, or in any way
limit or make illegal, the consummation of such transactions. No United States
or state governmental authority or other agency or commission or United States
or state court of competent jurisdiction shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, injunction or
other order (whether temporary, preliminary, or permanent) that is in effect and
has the effect of limiting or prohibiting consummation of the transactions
contemplated by this Agreement.
     (c) Consents Under Contracts. Triple and Triple Sub shall have obtained and
delivered to Holdings all consents, waivers and approvals required under any
Triple Sub Material Contract (without any materially adverse provision or
condition) to (i) permit the valid execution, delivery and performance by Triple
and Triple Sub of this Agreement and the Ancillary Instruments or (ii) prevent
any Triple Sub Material Contract from terminating or being amended prior to its
scheduled termination as a result of the consummation of the transactions
contemplated hereby and thereby.
     (d) Governmental Approvals. All governmental agencies, departments,
bureaus, commissions and similar bodies, the consent, authorization or approval
of which is necessary under any applicable law, rule, order or regulation for
the consummation of the transactions contemplated by this Agreement and the
Ancillary Instruments shall have consented to, authorized, permitted or approved
such transactions, and the waiting period (and any extensions thereof) under the
HSR Act applicable to the transactions contemplated by this Agreement and the
Ancillary Instruments shall have expired or been terminated without any
condition attached to such expiration or termination.
     (e) Noncompetition/Nonsolicitation Agreement. Holdings, Triple and Triple
Sub shall have entered into a Noncompetition/Nonsolicitation Agreement, dated
the Closing Date, in the form of Exhibit H attached hereto.
     (f) Real Estate Documents. Holdings shall have obtained, at Holdings’
expense, each of the following, in form and substance reasonably satisfactory to
Holdings, covering the Triple Sub Real Property:
     (i) An ALTA 1990 owner’s title policy (including extended coverage over the
standard printed exceptions, access, location, environmental lien, survey and
comprehensive endorsements) insuring title in Holdings of each parcel of Triple
Sub Real Property and all recorded easements appurtenant thereto upon Closing,
subject only to the Triple Sub Permitted Liens, in the amount set forth with
respect to each such parcel on Exhibit J, together in each case with any title
insurance affidavit signed by Triple, Triple Sub or their Affiliates required by
the title insurance company issuing such policy and copies of all documents
referenced in the policy as exceptions.

32



--------------------------------------------------------------------------------



 



     (ii) An as-built survey relating to each parcel of Triple Sub Real Property
which survey shall: (i) indicate the location, legal description and area and
square feet of each parcel of Triple Sub Real Property, (ii) locate all
easements, utilities (including connections to public streets), parking
facilities, covenants and restrictions and rights of way, (iii) indicate
adjoining streets, building lines, surface improvements, encroachments,
vehicular access and parking requirements, (iv) identify which portions of the
Triple Sub Real Property are located in a 100 year flood plain area as
identified under the National Flood Insurance Program and (v) satisfy the
Minimum Standard Detail Requirements for ALTA/ACSM (1992) Land Title Surveys,
including Table A requirements 3, 4, 6, 7, 8, 9, 10, 11 and 13.
Triple and Triple Sub shall have delivered to Holdings such other documents as
may be reasonably necessary to consummate the acquisition of the Triple Sub Real
Property effected through a “New York style” escrow closing, including, but not
limited to, escrow instructions, any releases and settlement agreements from
existing creditors of Triple, Triple Sub or their Affiliates which may be
necessary to assure delivery of title to the Triple Sub Real Property
(including, but not limited to, the Triple Sub Real Property owned by Affiliates
of Triple or Triple Sub), subject only to Triple Sub Permitted Liens.
     (g) Environmental Reports. Holdings shall have obtained, at Holdings’
expense, an environmental assessment evaluation report with respect to each
parcel of the Triple Sub Real Property designated by Holdings (the “Triple Sub
Environmental Reports”) from an environmental consultant selected, and directed
as to the scope thereof, by Holdings and shall be satisfied, in Holdings’ sole
discretion, that such Triple Sub Environmental Reports do not disclose
conditions or the possibility of conditions which (a) might be expected to
impose a material liability on Holdings under applicable laws for clean-up or
other costs or (b) may make it difficult to obtain financing secured by the
Triple Sub Real Property.
     (h) Consents under Holdings Arrangements. Holdings shall have received all
consents, waivers and approvals required under any of its credit arrangements to
consummate and finance the transactions contemplated by this Agreement and the
Ancillary Instruments.
     (i) Closing Documents. Triple and Triple Sub shall have delivered to
Holdings the documents specified in Section 2.3(a) hereof.
     (j) Operating Cash Flow. The consolidated Operating Cash Flow of the Triple
Newspapers for the fiscal year ending December 31, 2005 shall be equal to or
greater than $2,000,000.
ARTICLE 8
SURVIVAL; INDEMNIFICATION
     8.1 Survival. All representations, warranties, covenants and agreements
contained in this Agreement, the Triple Sub Disclosure Letter, the Holdings
Disclosure Letter or in any exhibit, certificate, agreement, document or
statement delivered pursuant hereto (an “Ancillary Instrument”) shall survive
(and not be affected in any respect by) the Closing and any

33



--------------------------------------------------------------------------------



 



investigation conducted by any party hereto. Notwithstanding the foregoing, the
representations and warranties contained in or made pursuant to this Agreement
or any Ancillary Instrument, respectively, shall terminate on, and no claim or
action with respect thereto may be brought after, the date that is twenty-four
months after the Closing Date, except that (1) the representations and
warranties contained in Sections 3.10, 3.14, 3.15, 4.10, 4.14 and 4.15 hereof
shall terminate on, and no claim or action with respect thereto may be brought
after, the expiration date of the applicable statute of limitations (giving
effect to any waiver, stay or extension thereof), and (2) the representations
and warranties contained in Sections 3.4 and 4.4 hereof shall survive in
perpetuity. The representations and warranties which terminate on the date that
is twenty-four months after the Closing Date, and upon the expiration date of
the applicable statute of limitations (giving effect to any waiver, stay or
extension thereof), and the liability of any party hereto with respect thereto
pursuant to this Article 8 shall not terminate with respect to any claim,
whether or not fixed as to liability or liquidated as to amount, with respect to
which the Indemnifying Party (as defined in Section 8.2(c)) has been given
written notice setting forth the material facts upon which the claim for
indemnification is based and, if feasible, a reasonable estimate of the amount
of the claims prior to the date that is twenty-four months after the Closing
Date or after expiration of the applicable statute of limitations, as the case
may be.
     8.2 Indemnification. The parties hereto shall indemnify each other as set
forth below:
     (a) Subject to Section 8.1 and to the other provisions of this Section 8.2,
from and after the Closing, Triple Sub and Triple hereby agree to jointly and
severally indemnify and hold harmless Holdings from, and to reimburse Holdings
for any Losses (including, without limitation, any reasonable Legal Expenses)
which result from or arise out of:
     (i) the breach of any representation or warranty of Triple or Triple Sub
contained in this Agreement or any Ancillary Instrument;
     (ii) the breach by Triple or Triple Sub of, or failure by Triple or Triple
Sub, to perform any of its respective covenants or agreements contained in this
Agreement or any Ancillary Instrument; or
     (iii) the Triple Sub Retained Liabilities;
     (iv) the Holdings Assumed Liabilities;
     (v) the operation of the Holdings Business or the ownership of the Holdings
Acquired Assets following the Closing; or
     (vi) non-compliance with any applicable bulk sales law insofar as it
relates to the Holdings Acquired Assets;
provided, however, that (A) Triple and Triple Sub shall not be responsible for
any Losses with respect to the matters referred to in clause (i) of this
Section 8.2(a) until the cumulative aggregate amount of such Losses exceeds
$50,000 (the “Triple Sub Basket Amount”), in which case Triple and Triple Sub
shall then be liable only for such Losses in excess of the Triple Sub Basket
Amount and(B) the cumulative aggregate indemnity obligation of Triple and Triple
Sub under Section 8.2(a)(i) shall in no event exceed $4.0 million.

34



--------------------------------------------------------------------------------



 



     As used herein, “Legal Expenses” shall mean the fees, costs and expenses of
any kind incurred by any Person indemnified herein and its counsel in
investigating, preparing for, defending against or providing evidence, producing
documents or taking other action with respect to any threatened or asserted
claim.
     (b) Subject to Section 8.1 and to the other provisions of this Section 8.2,
from and after the Closing, Holdings hereby agrees to indemnify and hold
harmless Triple and Triple Sub from, and to reimburse Triple and Triple Sub for
any Losses (including, without limitation, any reasonable Legal Expenses) which
result from or arise out of:
     (i) the breach of any representation or warranty of Holdings contained in
this Agreement or any Ancillary Instrument;
     (ii) the breach by Holdings of or failure by Holdings to perform any of its
respective covenants or agreements contained in this Agreement or any Ancillary
Instrument; or
     (iii) the Holdings Retained Liabilities;
     (iv) the Triple Sub Assumed Liabilities;
     (v) the operation of the Triple Sub Business or the ownership of the Triple
Sub Acquired Assets following the Closing; or
     (vi) non-compliance with any applicable bulk sales law insofar as it
relates to the Triple Sub Acquired Assets;
provided, however, that (A) Holdings shall not be responsible for any Losses
with respect to the matters referred to in clause (i) of this Section 8.2(b),
until the cumulative aggregate amount of such Losses exceeds $50,000 (the
“Holdings Basket Amount”), in which case Holdings shall then be liable only for
such Losses in excess of the Holdings Basket Amount and (B) the cumulative
aggregate indemnity obligation of Holdings under Section 8.2(b)(i) shall in no
event exceed $4.0 million.
     (c) As promptly as practicable, and in any event within 30 days, after
Holdings or any of its Affiliates, on the one hand, or Triple or Triple Sub or
any of their Affiliates, on the other hand, shall receive any notice of, or
otherwise become aware of, the commencement of any action, suit or proceeding,
the assertion of any claim, or the incurrence of any Loss, for which
indemnification is provided for (assuming, only for the purposes of this
Section 8.2(c) and of the terms defined in this Section 8.2(c), that the Triple
Sub Basket Amount or the Holdings Basket mount, as the case may be, was zero) by
Section 8.2(a) or (b) (an “Indemnification Event”), the party entitled to such
indemnification (an “Indemnified Party”) shall give written notice (an
“Indemnification Claim”) to the party from which such indemnification is (or,
under such assumption, could be) sought (an “Indemnifying Party”) describing in
reasonable detail the Indemnification Event and the basis on which
indemnification is (or, under such assumption, could be) sought. If the
Indemnifying Party is not so notified by the Indemnified Party within 30 days
after the date of the receipt by the Indemnified Party or any of its Affiliates
of notice of, or of the Indemnified Party or any of its Affiliates otherwise
becoming aware of, any particular

35



--------------------------------------------------------------------------------



 



Indemnification Event, the Indemnifying Party shall be relieved of all liability
hereunder in respect of such Indemnification Event (or the facts or
circumstances giving rise thereto) to the extent that such Indemnifying Party is
prejudiced or harmed as a consequence of such failure (and, to such extent, all
Losses resulting from such Indemnification Event shall be disregarded for
purposes of determining whether the Triple Sub Basket Amount or the Holdings
Basket Amount, as the case may be, has been exceeded).
     (d) If any Indemnification Event involves the claim of any third party (a
“Third-Party Claim”), the Indemnifying Party shall (whether or not the
Indemnified Party is entitled to claim indemnification under Section 8.2(a) or
(b), as the case may be) be entitled to, and the Indemnified Party shall provide
the Indemnifying Party with the right to, participate in, and assume sole
control over, the defense and settlement of such Third-Party Claim (with counsel
reasonably satisfactory to the Indemnified Party); provided, however, that
(i) the Indemnified Party shall be entitled to participate in the defense of
such Third-Party Claim and to employ counsel at its own expense to assist in the
handling of such Third-Party Claim, and (ii) the Indemnifying Party shall obtain
the prior written approval of the Indemnified Party before entering into any
settlement of such Third-Party Claim or ceasing to defend against such
Third-Party Claim, such approval not to be unreasonably withheld or delayed, if
(x) as a result of such settlement or ceasing to defend, injunctive or other
equitable relief would be imposed against the Indemnified Party or (y) in the
case of a settlement, the Indemnified Party would not thereby receive from the
claimant an unconditional release from all further liability in respect of such
Third-Party Claim. After written notice by the Indemnifying Party to the
Indemnified Party of its election to assume control of the defense of any such
Third-Party Claim, the Indemnifying Party shall not be liable hereunder to
indemnify any Person for any Legal Expenses subsequently incurred in connection
therewith except as provided below. If the Indemnifying Party does not assume
sole control over the defense or settlement of such Third-Party Claim as
provided in this Section 8.2(d) within a reasonable period of time, or, after
assuming such control, fails to defend against such Third-Party Claim (it being
agreed that settlement of such Third-Party Claim does not constitute such a
failure to defend), the Indemnified Party shall have the right (as to itself) to
defend and, upon obtaining the written consent of the Indemnifying Party, which
shall not be unreasonably withheld or delayed, settle the claim in such manner
as it may deem appropriate, and the Indemnifying Party shall promptly reimburse
the Indemnified Party therefor in accordance with (and to the extent provided
for (subject to, and not disregarding, the provisos to Section 8.2(a) and
8.2(b)) in) Section 8.2(a) or (b), as appropriate. Notwithstanding the foregoing
provisions of this Section 8.2(d), the Indemnified Party shall have the right at
all times to take over and assume the control (as to itself) of the defense or
settlement of any Third-Party Claim; provided, however, that in such event
(x) the Indemnifying Party shall cease to have any obligation under
Section 8.2(a) or (b), as the case may be, in respect of such Third-Party Claim
and (y) all Losses resulting from such Third-Party Claim will not be considered
for purposes of determining whether the Triple Sub Basket Amount or the Holdings
Basket Amount, as the case may be, has been exceeded. The Indemnifying Party
shall not be liable under this Section 8.2 for any settlement or compromise
effected without its consent.
     (e) The Indemnified Party and the Indemnifying Party shall each cooperate
(and shall each cause its Affiliates to cooperate) with the other in the defense
of any Third-Party Claim pursuant to Section 8.2(d). Without limiting the
generality of the foregoing, each such Person shall furnish the other such
Person with such documentary or other evidence as is then in its or

36



--------------------------------------------------------------------------------



 



any of its Affiliates’ possession as may reasonably be requested by the other
Person for the purpose of defending against any such Third-Party Claim.
     (f) Upon payment of any amount pursuant to any Indemnification Claim, the
Indemnifying Party shall be subrogated, to the extent of such payment, to all of
the Indemnified Party’s rights of recovery against any third party with respect
to the matters to which such Indemnification Claim relates.
     (g) The rights and remedies of Holdings and Triple and Triple Sub under
this Section 8.2 are exclusive and in lieu of any and all other rights and
remedies which Holdings or Triple and Triple Sub, as the case may be, may have
against the other, under this Agreement or otherwise, (i) with respect to
(x) the inaccuracy of any representation, warranty, certification or other
statement made (or deemed made) by Triple and Triple Sub or Holdings in or
pursuant to this Agreement, the Triple Sub Disclosure Letter, the Holdings
Disclosure Letter or any Ancillary Instrument or (y) any breach of, or failure
to perform or comply with, any covenant or agreement set forth in this Agreement
or in any Ancillary Instrument or (ii) with respect to the transactions
contemplated by this Agreement. All claims for indemnification must be asserted,
if at all, in good faith and in accordance with the provisions of Section 8.2(c)
hereof and, to the extent applicable to such claims, within the relevant time
period set forth in Section 8.1 hereof.
     (h) If at any time subsequent to the receipt by an Indemnified Party of an
indemnity payment hereunder, such Indemnified Party (or any Affiliate thereof)
receives any recovery, settlement or other similar payment with respect to the
Loss for which it received such indemnity payment (the “Recovery”), such
Indemnified Party shall promptly pay to the Indemnifying Party an amount equal
to the amount of such Recovery, less any expense incurred by such Indemnified
Party (or its Affiliates) in connection with such Recovery, but in no event
shall any such payment exceed the amount of such indemnity payment.
     (i) Any payment made by Holdings or Triple and Triple Sub pursuant to this
Section 8.2 shall be deemed an adjustment in the purchase price.
ARTICLE 9
TERMINATION
     9.1 Termination of Agreement. This Agreement may be terminated at any time
on or prior to the Closing:
     (a) by the mutual written consent of Triple Sub and Holdings;
     (b) by either Triple Sub or Holdings, if the Closing has not taken place by
June 30, 2006 and the terminating party is not in material breach of its
obligations hereunder; or
     (c) by either Triple Sub or Holdings, if any court or governmental body of
competent jurisdiction in the United States shall have issued an order, stay,
judgment or decree, or taken any other action, permanently prohibiting the
transactions contemplated by this Agreement, and such order, stay, judgment,
decree, or other action, shall have become final and non-appealable.

37



--------------------------------------------------------------------------------



 



     If Triple Sub, Triple or Holdings shall terminate this Agreement pursuant
to the foregoing provisions of this Section 9.1, such termination shall be
effected by written notice to the other party specifying the provision pursuant
to which such termination is made.
     9.2 Liabilities Upon Termination. Except for the terms of Section 11.2
hereof (and, to the extent relevant thereto, the terms of Sections 8.2, 11.4,
11.5, 11.6, 11.7, 11.14, 11.16, 11.17, 11.19 and 11.20 hereof), which shall
survive any termination of this Agreement, upon the termination of this
Agreement pursuant to Section 9.1 hereof this Agreement shall forthwith become
null and void, and no party hereto or any of its officers, directors, employees,
agents, consultants, stockholders or principals shall have any rights,
liabilities or obligations hereunder or with respect hereto; provided, however,
that nothing contained in Section 9.1 or this Section 9.2 shall relieve any
party from liability for any willful failure to comply with any covenant or
agreement contained herein (and the terms of Sections 8.2, 11.4, 11.5, 11.6,
11.7, 11.14, 11.16, 11.17, 11.19 and 11.20 hereof shall apply to any such
failure). Notwithstanding anything to the contrary set forth herein, no party
shall have any liability to the other parties hereto arising out of any breach
of a representation or warranty as set forth in this Agreement or in any
Ancillary Instrument, if such party had Knowledge of such breach prior to the
closing; provided, however, this provision shall not apply in the case of any
intentional misrepresentation or fraud on the part of the party in breach.
ARTICLE 10
EMPLOYEE AND CERTAIN TAX MATTERS
     10.1 Triple Sub Employee Matters.
     (a) (i) Triple Sub shall, after notifying Holdings of its intent thereto
and after first allowing Holdings to be present at and to participate during or
in connection with such notification (if Holdings desires), provide all current
Triple Sub employees involved in the Triple Sub Business with all appropriate
notification of the sale of the Triple Sub Business and the termination of each
such employee’s employment with Triple Sub as a result thereof.
          (ii) Holdings shall have no obligation to hire any of Triple Sub’s
current or former employees involved in the Triple Sub Business. Holdings shall
have the right to review all employment records and files of the Triple Sub
involving the Triple Sub Business, and to interview current Triple Sub employees
involved in the Triple Sub Business for employment after the Closing Date Any
employee of Triple Sub involved in the Triple Sub Business who commences
employment with Holdings is referred to herein as a “Triple Sub Transferred
Employee.”
     (b) Each employee benefit plan, fund, policy or arrangement established or
maintained by Holdings or its Affiliates for Triple Sub Transferred Employees
(“Holdings Plan”) shall grant credit to each Triple Sub Transferred Employee for
all service on or prior to the Closing Date with Triple Sub or any predecessor
or Affiliate of Triple Sub, for all purposes; provided, however, that credit for
such service shall not be required for any purpose under any post-retirement
medical or life insurance plan or for purposes of benefit accrual under a
“defined

38



--------------------------------------------------------------------------------



 



benefit plan”, within the meaning of Section 3(35) of ERISA; and provided
further, that any Holdings Plan may be designed to offset, or otherwise avoid
duplication of, any benefits to which a Triple Sub Transferred Employee is
entitled under any comparable Triple Sub Benefit Plan on or prior to the
Closing.
     (c) Effective as of the Closing, Holdings shall establish or maintain a
group health plan which shall cover all Triple Sub Transferred Employees and
their family members who immediately prior to the Closing were covered under any
group health plan maintained by Triple Sub. Any such group health plan
established or maintained by Holdings shall (i) waive any waiting period, (ii)
waive any exclusion or limitation for preexisting conditions which were covered
(generally and/or specifically as to any individual) under any group health plan
maintained by Triple Sub prior to the Closing and (iii) grant credit (for
purposes of annual deductibles) for any covered claims incurred or payments made
prior to the Closing Date during the plan year in which the Closing Date occurs.
     (d) Triple Sub’s 401(k) Plan shall be amended, if necessary, to permit
Triple Sub Transferred Employees to receive a distribution of their accounts
under such plan within a reasonable period following the Closing Date to the
extent permitted by law. Holdings’ 401(k) Plan shall be amended, if necessary,
to accept rollovers of such distributions from Triple Sub’s 401(k) Plan (in
cash) for electing Triple Sub Transferred Employees to the extent such
distributions are eligible for rollover treatment under Section 402 of the Code,
and Holdings will accept all such rollovers.
     (e) Holdings will assume and satisfy Triple Sub’s liability with respect to
all incurred and unpaid vacation pay to which Triple Sub Transferred Employees
are entitled, if any, as of the Closing Date, either by providing such employees
with their eligible paid vacation time or a payment in lieu thereof consistent
with Holdings’ past practices. The Triple Sub Transferred Employees will receive
credit for past service with Triple Sub and its Affiliates in determining the
amount of paid vacation to which they may become entitled after the Closing Date
in accordance with Holdings’ vacation policies in effect from time to time.
     (f) Triple Sub shall be responsible for providing long-term disability
benefits to any current or former employees of Triple Sub who are receiving
long-term disability benefits as of the Closing in accordance with the terms of
Triple Sub’s long-term disability plan and to any employees on short-term
disability leave as of the Closing who subsequently qualify for long-term
disability benefits.
     (g) Triple Sub shall be responsible for any covered claims incurred by any
Triple Sub Transferred Employee under Triple Sub’s medical or dental plans prior
to the Closing in accordance with the terms of such plans. Holdings shall be
responsible for any claims incurred by any Triple Sub Transferred Employee
participating in Holdings’ medical or dental plans after the Closing, to the
extent such claims are covered by, and in accordance with the terms of,
Holdings’ plans.
     (h) Triple Sub shall be responsible for providing continuation of group
health coverage required by Section 4980B of the Code or Sections 601 through
608 of ERISA (“COBRA”) to any current or former employees of Triple Sub or any
“qualified beneficiary”

39



--------------------------------------------------------------------------------



 



(within the meaning of Section 4980B of the Code) of any such current or former
employee who has incurred a “qualifying event” (within the meaning of
Section 4980B of the Code) under any Triple Sub Benefit Plan on or prior to the
Closing. Holdings shall not require, recommend or encourage any Triple Sub
Transferred Employee to elect continuation of coverage under a Triple group
health plan pursuant to COBRA. Holdings shall be responsible for providing COBRA
coverage to any Triple Sub Transferred Employee or any “qualified beneficiary”
of a Triple Sub Transferred Employee who incurs a “qualifying event” under any
Holdings Benefit Plan after the Closing.
     (i) Triple Sub shall be responsible for providing any post-retirement
medical and life insurance benefits to any employees or former employees of
Triple Sub (and their family members) in accordance with the terms of Triple
Sub’s Plans, if applicable.
     (j) Triple Sub shall be responsible for any workers compensation claims
which are reported or incurred by any Triple Sub Transferred Employee prior to
the Closing Date. Holdings shall be responsible for any workers compensation
claims which are incurred by any Triple Sub Transferred Employee on or after the
Closing Date.
     (k) With respect to any other Triple Sub Benefit Plans not specifically
addressed in this Article 10, including but not limited to pension plans,
deferred compensation plans, incentive plans, bonus plans, equity-based
compensation plans, severance and fringe benefit plans, Triple Sub shall retain
all liability for benefits accrued or expenses incurred on or prior to the
Closing Date for any Triple Sub Transferred Employee and Holdings shall have no
liability therefor.
     (l) The parties agree that, to the extent permissible under applicable law
(i) Holdings shall be a successor employer with respect to the Triple Sub
Transferred Employees for purposes of the Federal Insurance Contributions Act,
as codified at 26 U.S.C. §§ 3101-3128 and the Federal Unemployment Tax Act, as
codified at 26 U.S.C. §§ 3301-3311, and (ii) to the extent that Holdings elects,
it shall be treated as a successor employer under any applicable state
unemployment compensation laws. Triple Sub and Holdings agree to provide each
other with such wage, tax and other information as may reasonably be required
for those purposes.
     (m) Triple Sub shall, upon the request of Holdings, deliver such documents,
personnel or benefit information and other information in its possession, as may
be necessary or desirable from time to time for the administration, analysis and
operation of the Holdings Plans. Such documents and information may be provided
at such times and in such form (including any electronic media) as may
reasonably be requested by either party.
     10.2 Holdings Employee Matters.
     (a) (i) Holdings shall, after notifying Triple Sub of its intent thereto
and after first allowing Triple Sub to be present at and to participate during
or in connection with such notification (if Triple Sub desires), provide all
current Holdings employees involved in the Holdings Business with all
appropriate notification of the sale of the Holdings Business and the
termination of each such employee’s employment with Holdings as a result
thereof.

40



--------------------------------------------------------------------------------



 



          (ii) Triple Sub shall have no obligation to hire any of Holdings
current or former employees involved in the Holdings Business. Triple Sub shall
have the right to review all employment records and files of Holdings involving
the Holdings Business, and to interview current Holdings employees involved in
the Holdings Business for employment after the Closing Date. Any employee of
Holdings involved in the Holdings Business who commences employment with Triple
Sub (or one or more Affiliates of Triple Sub designated by Triple) is referred
to herein as a “Holdings Transferred Employee.”
     (b) Each employee benefit plan, fund, policy or arrangement established or
maintained by Triple Sub or its Affiliates for Holdings Transferred Employees
(“Triple Sub Plan”) shall grant credit to each Holdings Transferred Employee for
all service on or prior to the Closing Date with Holdings or any predecessor or
Affiliate of the foregoing, for all purposes; provided, however, that credit for
such service shall not be required for any purpose under any post-retirement
medical or life insurance plan or for purposes of benefit accrual under a
“defined benefit plan”, within the meaning of Section 3(35) of ERISA; and
provided further, that any Triple Sub Plan may be designed to offset, or
otherwise avoid duplication of, any benefits to which a Holdings Transferred
Employee is entitled under any comparable Holdings Benefit Plan on or prior to
the Closing.
     (c) Effective as of the Closing, Triple Sub shall establish or maintain a
group health plan which shall cover all Holdings Transferred Employees and their
family members who immediately prior to the Closing were covered under any group
health plan maintained by Holdings. Any such group health plan established or
maintained by Triple Sub shall (i) waive any waiting period, (ii) waive any
exclusion or limitation for preexisting conditions which were covered (generally
and/or specifically as to any individual) under any group health plan maintained
by Holdings prior to the Closing and (iii) grant credit (for purposes of annual
deductibles) for any covered claims incurred or payments made prior to the
Closing Date during the plan year in which the Closing Date occurs.
     (d) Holdings’ 401(k) Plan shall be amended, if necessary, to permit
Holdings Transferred Employees to receive a distribution of their accounts under
such plan within a reasonable period following the Closing Date. Triple Sub’s
401(k) Plan shall be amended, if necessary, to accept rollovers of such
distributions from Holdings’ 401(k) Plan (in cash) for electing Holdings
Transferred Employees to the extent such distributions are eligible for rollover
treatment under Section 402 of the Code, and Triple Sub will accept all such
rollovers.
     (e) Triple Sub will assume and satisfy Holdings’ liability with respect to
all incurred and unpaid vacation pay to which Holdings Transferred Employees are
entitled, if any, as of the Closing Date, either by providing such employees
with their eligible paid vacation time or a payment in lieu thereof consistent
with Triple Sub’s past practices. Triple Sub will give the Holdings Transferred
Employees credit for past service with Holdings and its Affiliates in
determining the amount of paid vacation to which they may become entitled after
the Closing Date, in accordance with Triple Sub’s vacation policies in effect
from time to time.
     (f) Holdings shall be responsible for providing long-term disability
benefits to any current or former employees of Holdings who are receiving
long-term disability benefits as of the Closing in accordance with the terms of
Holdings’ long-term disability plan and to any

41



--------------------------------------------------------------------------------



 



employees on short-term disability leave as of the Closing who subsequently
qualify for long-term disability benefits.
     (g) Holdings shall be responsible for any covered claims incurred by any
Holdings Transferred Employee under Holdings’ medical, dental or vision plans
prior to the Closing in accordance with the terms of such plans. Triple Sub
shall be responsible for any claims incurred by any Holdings Transferred
Employee participating in Triple Sub’s medical, dental or vision plans after the
Closing, to the extent such claims are covered by, and in accordance with the
terms of, Triple Sub’s plans.
     (h) Holdings shall be responsible for providing COBRA coverage to any
current or former employee of Holdings or any “qualified beneficiary” (within
the meaning of Section 4980B of the Code) of any such current or former employee
who has incurred a “qualifying event” (within the meaning of Section 4980B of
the Code) under any Holdings Benefit Plan on or prior to the Closing. Triple Sub
shall not require, recommend or encourage any Holdings Transferred Employee to
elect continuation of coverage under a Holdings group health plan pursuant to
COBRA. Triple Sub shall be responsible for providing COBRA coverage to any
Holdings Transferred Employee or any “qualified beneficiary” of a Holdings
Transferred Employee who incurs a “qualifying event” under any Triple Sub
Benefit Plan after the Closing.
     (i) Holdings shall be responsible for providing any post-retirement medical
and life insurance benefits to any employees or former employees of Holdings
(and their family members) in accordance with the terms of Holdings’ Plans, if
applicable.
     (j) Holdings shall be responsible for any workers compensation claims which
are reported or incurred by any Holdings Transferred Employee prior to the
Closing Date. Triple Sub shall be responsible for any workers compensation
claims which are incurred by any Holdings Transferred Employee on or after the
Closing Date.
     (k) With respect to any other Holdings Benefit Plans not specifically
addressed in this Article 10, including but not limited to pension plans,
deferred compensation plans, incentive plans, bonus plans, equity-based
compensation plans, severance and fringe benefit plans, Holdings shall retain
all liability for benefits accrued or expenses incurred on or prior to the
Closing Date for any Holdings Transferred Employee and Triple Sub shall have no
liability therefor.
     (l) The parties agree that, to the extent permissible under applicable law
(i) Triple Sub shall be a successor employer with respect to the Holdings
Transferred Employees for purposes of the Federal Insurance Contributions Act,
as codified at 26 U.S.C. §§ 3101-3128 and the Federal Unemployment Tax Act, as
codified at 26 U.S.C. §§ 3301-3311, and (ii) to the extent that Triple Sub
elects, it shall be treated as a successor employer under any applicable state
unemployment compensation laws. Holdings, on the one hand, and Triple Sub on the
other, agree to provide each other with such wage, tax and other information as
may reasonably be required for those purposes.
     (m) Holdings shall, upon the request of Triple Sub deliver such documents,
personnel or benefit information and other information in their possession, as
may be necessary or

42



--------------------------------------------------------------------------------



 



desirable from time to time for the administration, analysis and operation of
the Triple Sub Plans. Such documents and information may be provided at such
times and in such form (including any electronic media) as may reasonably be
requested by either party.
     10.3 Certain Tax Matters. All federal, state, local and other transfer,
sales and use Taxes imposed upon the transfer to Triple Sub (or one or more
Affiliates of Triple Sub as designated by Triple) of the Holdings Acquired
Assets or to Holdings of the Triple Sub Acquired Assets as contemplated by this
Agreement will be shared equally by Triple Sub on the one hand and Holdings on
the other.
ARTICLE 11
MISCELLANEOUS
     11.1 Exclusivity of Representations; Reliance on Representations.
     (a) THE REPRESENTATIONS AND WARRANTIES MADE BY TRIPLE SUB, TRIPLE AND
HOLDINGS, RESPECTIVELY, IN THIS AGREEMENT ARE IN LIEU OF AND ARE EXCLUSIVE OF
ALL OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING, WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE AND
ANY OTHER IMPLIED WARRANTIES, OF TRIPLE SUB, TRIPLE AND HOLDINGS RESPECTIVELY.
TRIPLE SUB, TRIPLE AND HOLDINGS EACH HEREBY DISCLAIMS ANY SUCH OTHER OR IMPLIED
REPRESENTATIONS OR WARRANTIES, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE BY
TRIPLE SUB, TRIPLE OR ANY OTHER PERSON TO HOLDINGS OR ANY OF THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS OR REPRESENTATIVES, OR BY HOLDINGS OR ANY OTHER
PERSON TO TRIPLE SUB, TRIPLE, ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR REPRESENTATIVES, OF ANY DOCUMENTATION OR OTHER INFORMATION
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     (b) Holdings represents and warrants to Triple Sub and Triple that in
making its decision to enter into this Agreement it is not relying on any
information provided or statements made by Triple Sub, Triple or any of their
respective agents, representatives, employees or affiliates other than the
specific representations and warranties made by Triple Sub and Triple in this
Agreement.
     (c) Triple Sub and Triple jointly and severally represent and warrant to
Holdings that in making their decision to enter into this Agreement they are not
relying on any information provided or statements made by Holdings or any of
their respective agents, representatives, employees or affiliates other than the
specific representations and warranties made by Holdings in this Agreement.
     11.2 Expenses. Except as expressly set forth in this Section 11.2 and
Section 10.3 and Section 11.13, regardless of whether the Closing occurs, each
party hereto shall bear all of its expenses incurred in connection with the
transactions contemplated by this Agreement,

43



--------------------------------------------------------------------------------



 



including, without limitation, accounting and legal fees incurred in connection
herewith. Notwithstanding the foregoing, the fees of all filings required under
the HSR Act in connection with the transactions contemplated by this Agreement
and the Ancillary Instruments will be shared equally by the parties.
     11.3 Further Assurances; Bulk Transfer. Subject to Section 9.1 hereof, from
time to time prior to, at and after the Closing Date, without the payment of any
additional consideration except as otherwise set forth in this Agreement, each
party hereto will execute all such instruments and take all such actions as the
other party shall reasonably request in connection with carrying out and
effectuating the intent and purpose hereof and all transactions and things
contemplated by this Agreement. The parties hereby waive compliance with the
provisions of any applicable bulk sales law of any jurisdiction in connection
with the transactions contemplated hereby and no representation, warranty or
covenant contained in this Agreement shall be deemed to have been breached as a
result of such non-compliance.
     11.4 Notices. Notices and other communications provided for herein shall be
in writing (which shall include notice by facsimile transmission) and shall be
delivered or mailed (or if by facsimile communications equipment of the sending
party hereto, delivered by such equipment), addressed as follows:
     If to Triple Sub or Triple:
Triple Crown Media, Inc.
546 East Main Street
Lexington, Kentucky 40508
Telecopier: (859) 226-4308
Attn: Thomas J. Stultz
     with a copy to:
Dinsmore & Shohl LLP
250 West Main Street, Suite 1400
Lexington, Kentucky 40507
Telecopier: (859) 425-1099
Attn: Joseph H. Terry
     If to Holdings:
Community First Holdings, Inc.
3500 Colonnade Parkway, Suite 600
Birmingham, Alabama 35243
Attention: Donna Barrett
     with a copy to:
Thomas B. Henson
2131 Ayrsley Town Blvd.
Suite 300

44



--------------------------------------------------------------------------------



 



Charlotte, North Carolina 28273
Telecopier: (704) 643-4482
or to such other address as a party may from time to time designate in writing
in accordance with this section. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
     11.5 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided, however, that neither this Agreement
nor any of the rights, interests, or obligations hereunder may be assigned by
any of the parties hereto without the prior written consent of the other
parties, except that Triple Sub and Triple and Holdings may assign any or all of
their respective rights and obligations hereunder to any of their Affiliates
without the consent of the other parties; provided, that any such assignment
shall not relieve Triple Sub or Triple or Holdings, as the case may be, from any
liability hereunder.
     11.6 Construction.
     (a) Unless otherwise expressly specified herein, (i) defined terms in the
singular shall also include the plural and vice versa, (ii) the words “hereof”,
“herein”, “hereunder” and other similar words refer to this Agreement as a
whole, (iii) Article, Section and Exhibit references in this Agreement are to
Articles of, Sections of and Exhibits to this Agreement and (iv) words of any
gender (masculine, feminine, neuter) mean and include correlative words of the
other genders.
     (b) The captions in this Agreement are for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.
     (c) All references to “days” shall be to calendar days unless business days
are specified.
     (d) Unless the context otherwise requires, (i) “or” is not exclusive and
(ii) “including” means “including but not limited to” and “including without
limitation”.
     (e) As used herein, the phrases “date of this Agreement” and “date hereof”
and any other phrases of similar import shall mean the Closing Date (regardless,
with respect to representations and warranties, of the date or time as of which
such representations and warranties are made or deemed to have been made or as
of which the accuracy or inaccuracy thereof is measured or determined).
     11.7 Law Governing. THIS AGREEMENT IS INTENDED AS A CONTRACT UNDER AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LOCAL LAW OF THE STATE OF DELAWARE,
INCLUDING WITHOUT LIMITATION AS TO ALL MATTERS OF CONSTRUCTION, VALIDITY,
ENFORCEABILITY AND PERFORMANCE.
     11.8 Waiver of Provisions. The provisions, terms, covenants,
representations, warranties and conditions of this Agreement may be waived only
by a written instrument executed by the party hereto waiving compliance. The
failure of any party hereto at any time or

45



--------------------------------------------------------------------------------



 



times to require performance of any provision of this Agreement shall in no
manner affect the right of such party at a later date to enforce the same. No
waiver by any party hereto of any condition or the breach of any provision,
term, covenant, representation or warranty contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any such condition or of the
breach of any other provision, term, covenant, representation or warranty of
this Agreement.
     11.9 Counterparts. This Agreement may be executed in several counterparts,
and all counterparts so executed shall constitute one agreement, binding on the
parties hereto, notwithstanding that such parties are not signatory to the same
counterpart.
     11.10 Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes and cancels any and all prior agreements
between them relating to the Subject matter hereof and may not be amended or
modified except by a written agreement signed by Holdings and Triple.
     11.11 Access to Books and Records.
     (a) After the Closing, Holdings shall, upon Triple Sub’s request from time
to time, and upon reasonable notice, in connection with the preparation by
Triple Sub or its Affiliates of Tax returns, audited financial statements
incorporating the Holdings Newspapers and the Holdings Business and all
requisite securities law filings (including, but not limited to, a Form 8-K
filing, if required, with respect to the transactions contemplated by this
Agreement) and the initiation or defense of litigation with third parties
involving Holdings Assumed Liabilities, (i)(A) provide to the officers and other
authorized representatives of Triple Sub, and its Affiliates reasonable access,
during normal business hours, to any and all premises, properties, files, books,
records, documents and other information (including, but not limited to,
workpapers in the possession of current and former accountants of the Holdings
Newspapers) relating to the Triple Sub Business with respect to the period prior
to the Closing (including, but not limited to, with respect to liabilities for
Taxes included in the computation of Holdings Net Working Capital, Holdings Tax
Records), (B) cause its officers to furnish to Triple Sub and its authorized
representatives any and all financial, technical and operating data and other
information (including, but not limited to, workpapers in the possession of
current and former accountants of the Holdings Newspapers) pertaining to the
Triple Sub Business with respect to the period prior to the Closing, and
(C) make available to Triple Sub, and its authorized representatives personnel
of Holdings to consult with such personnel and (ii) make available for
inspection and copying by Triple Sub at Triple Sub’s expense true and complete
copies of any documents relating to the foregoing. In exercising their rights
under the foregoing provisions of this Section 11.11(a), Triple Sub, and its
representatives shall not interfere with the normal operations of the Triple Sub
Business. Holdings shall retain the files, books, records and documents relating
to the Triple Sub Business for at least six years after the Closing Date. In
addition, after the Closing, upon Triple Sub’s request from time to time,
Holdings shall use its best efforts to cause each of the Persons from whom
Holdings acquired the Holdings Newspapers and their Affiliates and predecessors
to (i) provide to the officers and other authorized representatives (including,
but not limited to, accountants) of Triple Sub and its Affiliates reasonable
access, during normal business hours, to any and all files, books, records,
documents, financial and operating data and other information (including, but
not limited to, workpapers in the possession of current and former accountants
of

46



--------------------------------------------------------------------------------



 



the Holdings Papers) relating to the Holding Newspapers and the Holdings
Business (collectively, the “Historical Books and Records”), (ii) cause its
officers to furnish to, or make available for inspection and copying, at Triple
Sub’s expense, by, Triple Sub and its Affiliates and their authorized
representatives (including, but not limited to, accountants) true and complete
copies of all such Historical Books and Records, and (iii) make available to
Triple Sub and its Affiliates and their authorized representatives its personnel
to consult with such representatives, in each case in connection with, and as
necessary in relation to, the preparation by Triple Sub and its Affiliates of
audited financial statements incorporating the Holdings Newspapers and the
Holdings Business and all requisite securities law filings (including, but not
liimited to, a Form 8-K filing, if required, with respect to the transactions
contemplated by this Agreement)
     (b) After the Closing, Triple Sub shall, upon Holdings’ request from time
to time, and upon reasonable notice, in connection with the preparation by
Holdings or its Affiliates of Tax returns and the initiation or defense of
litigation with third parties involving Triple Sub Assumed Liabilities, (i)(A)
provide to the officers and other authorized representatives of Holdings and its
Affiliates reasonable access, during normal business hours, to any and all
premises, properties, files, books, records, documents and other information
relating to the Holdings Business with respect to the period prior to the
Closing (including, with respect to liabilities for Taxes included in the
computation of Triple Sub Net Working Capital, Triple Sub Tax Records, (B) cause
its officers to furnish to Holdings and their authorized representatives any and
all financial, technical and operating data and other information pertaining to
the Holdings Business with respect to the period prior to the Closing, and
(C) make available to Holdings and their authorized representatives personnel of
Triple Sub to consult with such personnel and (ii) make available for inspection
and copying by Holdings at Holdings’ expense true and complete copies of any
documents relating to the foregoing. In exercising their rights under the
foregoing provisions of this Section 11.11(b), Holdings and its representatives
shall not interfere with the normal operations of the Holdings Business. Triple
Sub shall retain the files, books, records and documents relating to the
Holdings Business for at least six years after the Closing Date.
     11.12 Disclosure Letters.
     Any information disclosed in any section of the Triple Sub Disclosure
Letter or the Holdings Disclosure Letter if reasonably related to any other
section or sections of the Triple Sub Disclosure Letter or the Holdings
Disclosure Letter, as the case may be, and described in reasonable detail to
allow a reasonable person to make the applicable connection to such section,
shall be deemed fully disclosed for the purposes of all such applicable sections
of the Triple Sub Disclosure Letter or the Holdings Disclosure Letter, as the
case may be. Neither the specification (directly or indirectly by reference to a
defined term hereof) of any dollar amount in the representations and warranties
set forth in Article 3 or Article 4 or the indemnification provisions of
Article 8 nor the inclusion of any items in the Triple Sub Disclosure Letter or
the Holdings Disclosure Letter shall be deemed to constitute an admission by
Triple Sub, Triple or Holdings, or otherwise imply, that any such amount or such
items so included are material for the purposes of this Agreement. The inclusion
of, or reference to, any item within any particular section of the Triple Sub
Disclosure Letter or the Holdings Disclosure Letter does not constitute an
admission by either Triple Sub, Triple or Holdings that such item meets any or
all of the criteria set forth in this Agreement for inclusion in such section of
the Triple Sub Disclosure Letter or the Holdings Disclosure Letter, as the case
may be.

47



--------------------------------------------------------------------------------



 



     11.13 Cooperation.
     (a) From and after the Closing, Holdings will cooperate with Triple Sub in
the investigation, defense or prosecution of any action, suit, proceeding or
other litigation, at law or in equity, which is pending or threatened against
Triple Sub or Triple or any of their Affiliates and which relates to the Triple
Sub Business or the Triple Newspapers. Without limiting the generality of the
foregoing, Holdings will make available its employees engaged in the Triple Sub
Business to give depositions or testimony and will furnish all documentary or
other evidence in each case as Triple Sub may reasonably request. Triple Sub
shall reimburse Holdings for all reasonable and necessary out-of-pocket expenses
incurred in connection with the performance of its obligations under this
Section 11.13(a).
     (b) From and after the Closing, Triple Sub and Triple will cooperate with
Holdings in the investigation, defense or prosecution of any action, suit,
proceeding or other litigation, at law or in equity, which is pending or
threatened against Holdings or any of its Affiliates and which relates to the
Holdings Business or the Holdings Newspapers. Without limiting the generality of
the foregoing, Triple Sub and Triple will make available its employees engaged
in the Holdings Business to give depositions or testimony and will furnish all
documentary or other evidence in each case as Holdings may reasonably request.
Holdings shall reimburse Triple Sub and Triple for all reasonable and necessary
out-of-pocket expenses incurred in connection with the performance of its
obligations under this Section 11.13(b).
     11.14 No Third Party Beneficiary. This Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
     11.15 Insurance.
     (a) Holdings acknowledges that all insurance policies maintained by Triple
Sub and its Affiliates with respect to the Triple Sub Business and Triple Sub
Acquired Assets will be terminated effective on the Closing Date.
     (b) Triple Sub acknowledges that all insurance policies maintained by
Holdings and its Affiliates with respect to the Holdings Business and Holdings
Acquired Assets will be terminated effective on the Closing Date.
     11.16 No Presumption. With regard to each and every term and condition of
this Agreement and any and all agreements and instruments subject to the terms
hereof or referred to herein, the parties hereto understand and agree that the
same have or has been mutually negotiated, prepared and drafted, and if at any
time the parties hereto desire or are required to interpret or construe any such
term or condition or any agreement or instrument subject hereto, no
consideration shall be given to the issue of which party hereto actually
prepared, drafted or requested any term or condition of this Agreement or any
agreement or instrument subject hereto.
     11.17 Severability. To the fullest extent that they may effectively do so
under applicable law, the parties hereto hereby waive any provision of law which
renders any provision

48



--------------------------------------------------------------------------------



 



of this Agreement invalid, illegal or unenforceable in any respect. Such parties
further agree that any provision of this Agreement which, notwithstanding the
preceding sentence, is rendered or held invalid, illegal or unenforceable in any
respect in any jurisdiction shall be ineffective, but such ineffectiveness shall
be limited as follows: (i) if such provision is rendered or held invalid,
illegal or unenforceable in such jurisdiction only as to a particular Person or
Persons or under any particular circumstance or circumstances, such provision
shall be ineffective, but only in such jurisdiction and only with respect to
such particular Person or Persons or under such particular circumstance or
circumstances, as the case may be; (ii) without limitation of clause (i), such
provision shall in any event be ineffective only as to such jurisdiction and
only to the extent of such invalidity, illegality or unenforceability, and such
invalidity, illegality or unenforceability in such jurisdiction shall not render
invalid, illegal or unenforceable such provision in any other jurisdiction; and
(iii) without limitation of clause (i) or (ii), such ineffectiveness shall not
render invalid, illegal or unenforceable this Agreement or any of the remaining
provisions hereof. Without limitation of the preceding sentence, (A) it is the
intent of the parties hereto that, in the event that in any court proceeding,
such court determines that any provision of this Agreement is illegal, invalid
or unenforceable in any jurisdiction to any extent, such court shall have the
power to, and shall, (1) modify such provision (including by limiting the
Persons against whom, or the circumstances under which, such provision shall be
effective in such jurisdiction) for purposes of such proceeding to the minimum
extent necessary so that such provision, as so modified, may then be enforced in
such proceeding and (2) enforce such provision, as so modified pursuant to
clause (1), in such proceeding and (B) upon any determination that any provision
of this Agreement is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of such parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible
     11.18 Affiliates; Subsidiaries. References in this Agreement to
“Affiliates” or “Subsidiaries” of a specified Person refer to, and include, only
other Persons which from time to time constitute “Affiliates” or “Subsidiaries”,
as the case may be, of such specified Person, and do not include, at any
particular time, other Persons that may have been, but at such time have ceased
to be, “Affiliates” or “Subsidiaries”, as the case may be, of such specified
Person.
     11.19 Announcements. None of the parties hereto will (and each such party
will cause its Affiliates not to) issue any press release or otherwise make any
public statement with respect to the transactions contemplated hereby without
the prior written consent of the other parties, except as and to the extent that
such party or any of its Affiliates determines in good faith that it is so
obligated by law or stock exchange rules, in which case such party shall use
reasonable efforts to give notice to the other parties in advance of such
party’s or its Affiliate’s intent to make such announcement or issue such press
release and the parties hereto shall use reasonable efforts to cause a mutually
agreeable release or announcement to be issued.
     11.20 Confidential Information. Each of the parties hereto agrees to
maintain the confidentiality of all documents, materials, and other information
regarding the other parties which it shall have obtained during the course of
the negotiations leading to the consummation of the transactions contemplated by
this Agreement (whether obtained before or after the dated hereof) or the
preparation of this Agreement or any Ancillary Instrument.

49



--------------------------------------------------------------------------------



 



     The obligation of each party to maintain the confidentiality of such
documents, materials and other information shall not apply to any information
whiche: (a) such party can demonstrate was already lawfully in its possession
prior to the disclosure thereof by the other parties, (b) is known to the public
and did not become so known through a violation of a legal obligation; (c) is
later lawfully acquired by such party from other sources; (d) is required to be
disclosed under the previous of any state or United States statute or regulation
issued by a duly authorized agency, board or commission thereof, or by any stock
exchange or similar body; or (e) is required to be disclosed by a rule or order
of any court of competent jurisdiction.

50



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

         
 
  TRIPLE CROWN MEDIA, INC.
 
       
 
  By:   /s/ THOMAS J. STULTZ
 
       
 
  Its: Authorized Representative
 
       
 
  GRAY PUBLISHING, LLC
 
       
 
  By:   /s/ THOMAS J. STULTZ
 
       
 
  Its: Authorized Representative
 
       
 
  COMMUNITY FIRST HOLDINGS, INC.
 
       
 
  By:   /s/ DONNA BARRETT
 
       
 
  Its: Authorized Representative
 
       

51